EXHIBIT 10Z

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

This Security Agreement is made as of March 9, 2004 by and between LAURUS MASTER
FUND, LTD., a Cayman Islands corporation (“Laurus”) and MICRO COMPONENT
TECHNOLOGY, INC., a Minnesota corporation (the “Company”).

 

BACKGROUND

 

Company has requested that Laurus make advances available to Company; and

 

Laurus has agreed to make such advances to Company on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

 


(A)           GENERAL DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AGREEMENT
SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN ANNEX A.


 

(b)           Accounting Terms.  Any accounting terms used in this Agreement
which are not specifically defined shall have the meanings customarily given
them in accordance with GAAP and all financial computations shall be computed,
unless specifically provided herein, in accordance with GAAP consistently
applied.


 


OTHER TERMS.  ALL OTHER TERMS USED IN THIS AGREEMENT AND DEFINED IN THE UCC,
SHALL HAVE THE MEANING GIVEN THEREIN UNLESS OTHERWISE DEFINED HEREIN.


 


RULES OF CONSTRUCTION.  ALL SCHEDULES, ADDENDA, ANNEXES AND EXHIBITS HERETO OR
EXPRESSLY IDENTIFIED TO THIS AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND
TAKEN TOGETHER WITH THIS AGREEMENT CONSTITUTE BUT A SINGLE AGREEMENT.  THE WORDS
“HEREIN”, HEREOF” AND “HEREUNDER” OR OTHER WORDS OF SIMILAR IMPORT REFER TO THIS
AGREEMENT AS A WHOLE, INCLUDING THE EXHIBITS, ADDENDA, ANNEXES AND SCHEDULES
THERETO, AS THE SAME MAY BE FROM TIME TO TIME AMENDED, MODIFIED, RESTATED OR
SUPPLEMENTED, AND NOT TO ANY PARTICULAR SECTION, SUBSECTION OR CLAUSE CONTAINED
IN THIS AGREEMENT.  WHEREVER FROM THE CONTEXT IT APPEARS APPROPRIATE, EACH TERM
STATED IN EITHER THE SINGULAR OR PLURAL SHALL INCLUDE THE SINGULAR AND THE
PLURAL, AND PRONOUNS STATED IN THE MASCULINE, FEMININE OR NEUTER GENDER SHALL
INCLUDE THE MASCULINE, THE FEMININE AND THE NEUTER.  THE TERM “OR” IS NOT
EXCLUSIVE.  THE TERM “INCLUDING” (OR ANY FORM THEREOF) SHALL NOT BE LIMITING OR
EXCLUSIVE.  ALL REFERENCES TO STATUTES AND RELATED REGULATIONS SHALL INCLUDE ANY
AMENDMENTS OF SAME AND ANY SUCCESSOR STATUTES AND REGULATIONS.  ALL REFERENCES
IN THIS AGREEMENT OR IN THE SCHEDULES, ADDENDA, ANNEXES AND EXHIBITS TO THIS
AGREEMENT TO SECTIONS, SCHEDULES, DISCLOSURE SCHEDULES, EXHIBITS, AND
ATTACHMENTS SHALL REFER TO THE CORRESPONDING SECTIONS, SCHEDULES, DISCLOSURE
SCHEDULES, EXHIBITS, AND ATTACHMENTS OF OR TO THIS AGREEMENT.  ALL REFERENCES TO
ANY INSTRUMENTS OR AGREEMENTS, INCLUDING REFERENCES TO ANY OF THIS AGREEMENT OR
THE ANCILLARY AGREEMENTS SHALL INCLUDE ANY AND ALL MODIFICATIONS OR AMENDMENTS
THERETO AND ANY AND ALL EXTENSIONS OR RENEWALS THEREOF.


 


LOANS.


 

(a)  Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, Laurus may make loans (the “Loans”) to Company from time to time
during the Term which, in the aggregate at any time outstanding, will not exceed
the lesser of (i) (x) the Capital Availability Amount minus (y) such reserves as
Laurus

 

10Z-1

--------------------------------------------------------------------------------


 

may reasonably in its good faith judgment deem proper and necessary from time to
time (the “Reserves”) or (ii) an amount equal to (x) the Accounts Availability
minus (y) the Reserves.  The amount derived at any time from Section 2(a)(ii)(x)
minus 2(a)(ii)(y) shall be referred to as the “Formula Amount”.  Company shall
execute and deliver to Laurus on the Closing Date a Minimum Borrowing Note and a
Secured Revolving Note evidencing the Loans funded on the Closing Date.  From
time to time thereafter, Company shall execute and deliver to Laurus immediately
prior to the final funding of each additional $750,000 tranche of Loans
(calculated on a cumulative basis for each such tranche) an additional Minimum
Borrowing Note evidencing such tranche, in the form of Note delivered by Company
to Laurus on the Closing Date. Notwithstanding anything herein to the contrary,
whenever during the Term the outstanding balance on the Revolving Note should
equal or exceed $2,250,000, to the extent that the outstanding balance on
Minimum Borrowing Note shall be less than $750,000 (the difference of $750,000
less the actual balance of the Minimum Borrowing Note, the “Available Minimum
Borrowing”), such portion of the balance of the Revolving Note as shall equal
the Available Minimum Borrowing shall be deemed to be simultaneously
extinguished on the Revolving Note and transferred to, and evidenced by, the
Minimum Borrowing Note (e.g., the Available Minimum Borrowing shall be $0).

 


(B)


NOTWITHSTANDING THE LIMITATIONS SET FORTH ABOVE, IF REQUESTED BY THE COMPANY,
LAURUS RETAINS THE RIGHT TO LEND TO COMPANY FROM TIME TO TIME SUCH AMOUNTS IN
EXCESS OF SUCH LIMITATIONS AS LAURUS MAY DETERMINE IN ITS SOLE DISCRETION.


 


IF COMPANY DOES NOT PAY ANY INTEREST, FEES, COSTS OR CHARGES TO LAURUS WHEN DUE,
COMPANY SHALL THEREBY BE DEEMED TO HAVE REQUESTED, AND LAURUS IS HEREBY
AUTHORIZED AT ITS DISCRETION TO MAKE AND CHARGE TO COMPANY’S ACCOUNT, A LOAN TO
COMPANY AS OF SUCH DATE IN AN AMOUNT EQUAL TO SUCH UNPAID INTEREST, FEES, COSTS
OR CHARGES.


 


IF COMPANY AT ANY TIME FAILS TO PERFORM OR OBSERVE ANY OF THE COVENANTS
CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, LAURUS MAY, BUT NEED
NOT, PERFORM OR OBSERVE SUCH COVENANT ON BEHALF AND IN THE NAME, PLACE AND STEAD
OF COMPANY (OR, AT LAURUS’ OPTION, IN LAURUS’ NAME) AND MAY, BUT NEED NOT, TAKE
ANY AND ALL OTHER ACTIONS WHICH LAURUS MAY DEEM NECESSARY TO CURE OR CORRECT
SUCH FAILURE (INCLUDING THE PAYMENT OF TAXES, THE SATISFACTION OF LIENS, THE
PERFORMANCE OF OBLIGATIONS OWED TO ACCOUNT DEBTORS, LESSORS OR OTHER OBLIGORS,
THE PROCUREMENT AND MAINTENANCE OF INSURANCE, THE EXECUTION OF ASSIGNMENTS,
SECURITY AGREEMENTS AND FINANCING STATEMENTS, AND THE ENDORSEMENT OF
INSTRUMENTS).  THE AMOUNT OF ALL MONIES EXPENDED AND ALL COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND LEGAL EXPENSES) INCURRED BY LAURUS IN CONNECTION
WITH OR AS A RESULT OF THE PERFORMANCE OR OBSERVANCE OF SUCH AGREEMENTS OR THE
TAKING OF SUCH ACTION BY LAURUS SHALL BE CHARGED TO COMPANY’S ACCOUNT AS A LOAN
AND ADDED TO THE OBLIGATIONS.  TO FACILITATE LAURUS’ PERFORMANCE OR OBSERVANCE
OF SUCH COVENANTS OF COMPANY, COMPANY HEREBY IRREVOCABLY APPOINTS LAURUS, OR
LAURUS’ DELEGATE, ACTING ALONE, AS COMPANY’S ATTORNEY IN FACT (WHICH APPOINTMENT
IS COUPLED WITH AN INTEREST) WITH THE RIGHT (BUT NOT THE DUTY) FROM TIME TO TIME
TO CREATE, PREPARE, COMPLETE, EXECUTE, DELIVER, ENDORSE OR FILE IN THE NAME AND
ON BEHALF OF COMPANY ANY AND ALL INSTRUMENTS, DOCUMENTS, ASSIGNMENTS, SECURITY
AGREEMENTS, FINANCING STATEMENTS, APPLICATIONS FOR INSURANCE AND OTHER
AGREEMENTS AND WRITINGS REQUIRED TO BE OBTAINED, EXECUTED DELIVERED OR ENDORSED
BY COMPANY.


 


LAURUS WILL ACCOUNT TO COMPANY MONTHLY WITH A STATEMENT OF ALL LOANS AND OTHER
ADVANCES, CHARGES AND PAYMENTS MADE PURSUANT TO THIS AGREEMENT, AND SUCH ACCOUNT
RENDERED BY LAURUS SHALL BE DEEMED FINAL, BINDING AND CONCLUSIVE UNLESS LAURUS
IS NOTIFIED BY COMPANY IN WRITING TO THE CONTRARY WITHIN THIRTY (30) DAYS OF THE
DATE EACH ACCOUNT WAS RENDERED SPECIFYING THE ITEM OR ITEMS TO WHICH OBJECTION
IS MADE.


 


DURING THE TERM, COMPANY MAY BORROW AND PREPAY LOANS IN EXCESS OF THE MINIMUM
BORROWING AMOUNT, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.


 


IF ANY ELIGIBLE ACCOUNT IS NOT PAID BY THE ACCOUNT DEBTOR WITHIN NINETY (90)
DAYS AFTER THE DATE THAT SUCH ELIGIBLE ACCOUNT WAS INVOICED OR IF ANY ACCOUNT
DEBTOR ASSERTS A DEDUCTION, DISPUTE,


 

10Z-2

--------------------------------------------------------------------------------


 


CONTINGENCY, SET-OFF, OR COUNTERCLAIM WITH RESPECT TO ANY ELIGIBLE ACCOUNT, (A
“DELINQUENT ACCOUNT”), THE COMPANY SHALL (I) REIMBURSE LAURUS FOR THE AMOUNT OF
THE REVOLVING CREDIT ADVANCE MADE WITH RESPECT TO SUCH DELINQUENT ACCOUNT PLUS
AN ADJUSTMENT FEE IN AN AMOUNT EQUAL TO ONE-HALF OF ONE PERCENT (0.50%) OF THE
GROSS FACE AMOUNT OF SUCH ELIGIBLE ACCOUNT OR (II) IMMEDIATELY REPLACE SUCH
DELINQUENT ACCOUNT WITH AN OTHERWISE ELIGIBLE ACCOUNT.


 


(C)           FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH CONTINUES TO
EXIST, LAURUS MAY, AT ITS OPTION, ELECT TO CONVERT THE CREDIT FACILITY
CONTEMPLATED HEREBY TO AN ACCOUNTS RECEIVABLE PURCHASE FACILITY.  UPON SUCH
ELECTION BY LAURUS (SUBSEQUENT NOTICE OF WHICH LAURUS SHALL PROVIDE TO COMPANY),
COMPANY SHALL BE DEEMED TO HEREBY HAVE SOLD, ASSIGNED, TRANSFERRED, CONVEYED AND
DELIVERED TO LAURUS, AND LAURUS SHALL BE DEEMED TO HAVE PURCHASED AND RECEIVED
FROM COMPANY, ALL RIGHT, TITLE AND INTEREST OF COMPANY IN AND TO ALL ACCOUNTS
WHICH SHALL AT ANY TIME CONSTITUTE ELIGIBLE ACCOUNTS (THE “RECEIVABLES
PURCHASE”).  ALL OUTSTANDING LOANS HEREUNDER SHALL BE DEEMED OBLIGATIONS UNDER
SUCH ACCOUNTS RECEIVABLE PURCHASE FACILITY.  THE CONVERSION TO AN ACCOUNTS
RECEIVABLE PURCHASE FACILITY IN ACCORDANCE WITH THE TERMS HEREOF SHALL NOT BE
DEEMED AN EXERCISE BY LAURUS OF ITS SECURED CREDITOR RIGHTS UNDER ARTICLE 9 OF
THE UCC.  IMMEDIATELY FOLLOWING LAURUS’ REQUEST, COMPANY SHALL EXECUTE ALL SUCH
FURTHER DOCUMENTATION AS MAY BE REQUIRED BY LAURUS TO MORE FULLY SET FORTH THE
ACCOUNTS RECEIVABLE PURCHASE FACILITY HEREIN CONTEMPLATED, INCLUDING, WITHOUT
LIMITATION, LAURUS’ STANDARD FORM OF ACCOUNTS RECEIVABLE PURCHASE AGREEMENT AND
ACCOUNT DEBTOR NOTIFICATION LETTERS, BUT COMPANY’S FAILURE TO ENTER INTO ANY
SUCH DOCUMENTATION SHALL NOT IMPAIR OR AFFECT THE RECEIVABLES PURCHASE IN ANY
MANNER WHATSOEVER.


 

(d)           Minimum Borrowing Amount.  After a registration statement
registering the Registrable Securities has been declared effective by the SEC,
conversions of the Minimum Borrowing Amount into the Common Stock of the Company
may be initiated as set forth in the Note. From and after the date upon which
any outstanding principal of the Minimum Borrowing Amount (as evidenced by the
first Minimum Borrowing Note) is converted into Common Stock (the “First
Conversion Date”), (i) corresponding amounts of all outstanding Loans (not
attributable to the then outstanding Minimum Borrowing Amount) existing on or
made after the First Conversion Date will be aggregated until they reach the sum
of $750,000 and (ii) the Company will issue a new (serialized) Minimum Borrowing
Note to Laurus in respect of such $750,000 aggregation, and (iii) the Company
shall prepare and file a subsequent registration statement with the SEC to
register such subsequent Minimum Borrowing Note as set forth in the Registration
Rights Agreement.

 


REPAYMENT OF THE LOANS. COMPANY (A) MAY PREPAY THE OBLIGATIONS IN EXCESS OF THE
MINIMUM BORROWING AMOUNT FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THE NOTES (AND SECTION 16 HEREOF IF SUCH PREPAYMENT IS DUE TO A
TERMINATION OF THIS AGREEMENT); AND (B) SHALL REPAY ON THE EXPIRATION OF THE
TERM (I) THE THEN AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS MADE BY
LAURUS TO COMPANY HEREUNDER TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND
CHARGES AND (II) ALL OTHER AMOUNTS OWED LAURUS UNDER THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS.  ANY PAYMENTS OF PRINCIPAL, INTEREST, FEES OR ANY OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT SHALL BE MADE PRIOR
TO 12:00 NOON (NEW YORK TIME) ON THE DUE DATE THEREOF IN IMMEDIATELY AVAILABLE
FUNDS.


 


PROCEDURE FOR LOANS.  COMPANY MAY BY WRITTEN NOTICE REQUEST A BORROWING OF LOANS
PRIOR TO 12:00 P.M.. (NEW YORK TIME) ON THE BUSINESS DAY OF ITS REQUEST TO
INCUR, ON THE NEXT BUSINESS DAY, A LOAN.  TOGETHER WITH EACH REQUEST FOR A LOAN
(OR AT SUCH OTHER INTERVALS AS LAURUS MAY REQUEST), COMPANY SHALL DELIVER TO
LAURUS A BORROWING BASE CERTIFICATE IN THE FORM OF EXHIBIT A, WHICH SHALL BE
CERTIFIED AS TRUE AND CORRECT BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER OR THE CONTROLLER OF COMPANY TOGETHER WITH ALL SUPPORTING DOCUMENTATION
RELATING THERETO.  ALL LOANS SHALL BE DISBURSED FROM WHICHEVER OFFICE OR OTHER
PLACE LAURUS MAY DESIGNATE FROM TIME TO TIME AND SHALL BE CHARGED TO COMPANY’S
ACCOUNT ON LAURUS’ BOOKS.  THE PROCEEDS OF EACH LOAN MADE BY LAURUS SHALL BE
MADE AVAILABLE TO COMPANY ON THE BUSINESS DAY FOLLOWING THE BUSINESS DAY SO
REQUESTED IN ACCORDANCE WITH THE TERMS OF THIS SECTION 4 BY WAY OF CREDIT TO
COMPANY’S OPERATING ACCOUNT MAINTAINED WITH SUCH BANK AS COMPANY DESIGNATED TO
LAURUS.  ANY AND ALL OBLIGATIONS DUE AND OWING HEREUNDER MAY BE CHARGED TO
COMPANY’S ACCOUNT AND SHALL CONSTITUTE LOANS.


 

10Z-3

--------------------------------------------------------------------------------


 


INTEREST, PAYMENTS AND WARRANTS.

 


INTEREST.


 


EXCEPT AS MODIFIED BY SECTION 5(A)(III) BELOW, COMPANY SHALL PAY INTEREST AT THE
CONTRACT RATE ON THE UNPAID PRINCIPAL BALANCE OF EACH LOAN UNTIL SUCH TIME AS
SUCH LOAN IS COLLECTED IN FULL IN GOOD FUNDS IN DOLLARS OF THE UNITED STATES OF
AMERICA.


 


INTEREST AND PAYMENTS SHALL BE COMPUTED ON THE BASIS OF ACTUAL DAYS ELAPSED IN A
YEAR OF 360 DAYS.  AT LAURUS’ OPTION, LAURUS MAY CHARGE COMPANY ACCOUNT FOR SAID
INTEREST.


 


EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND FOR SO LONG AS ANY
EVENT OF DEFAULT SHALL BE CONTINUING, THE CONTRACT RATE SHALL AUTOMATICALLY BE
INCREASED BY FIVE PERCENT (5%) PER ANNUM (SUCH INCREASED RATE, THE “DEFAULT
RATE”), AND ALL OUTSTANDING OBLIGATIONS, INCLUDING UNPAID INTEREST, SHALL
CONTINUE TO ACCRUE INTEREST FROM THE DATE OF SUCH EVENT OF DEFAULT AT THE
DEFAULT RATE APPLICABLE TO SUCH OBLIGATIONS.


 


IN NO EVENT SHALL THE AGGREGATE INTEREST PAYABLE HEREUNDER EXCEED THE MAXIMUM
RATE PERMITTED UNDER ANY APPLICABLE LAW OR REGULATION, AS IN EFFECT FROM TIME TO
TIME (THE “MAXIMUM LEGAL RATE”) AND IF ANY PROVISION OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT IS IN CONTRAVENTION OF ANY SUCH LAW OR REGULATION, INTEREST
PAYABLE UNDER THIS AGREEMENT AND EACH ANCILLARY AGREEMENT SHALL BE COMPUTED ON
THE BASIS OF THE MAXIMUM LEGAL RATE (SO THAT SUCH INTEREST WILL NOT EXCEED THE
MAXIMUM LEGAL RATE).


 


COMPANY SHALL PAY PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER,
OR UNDER ANY ANCILLARY AGREEMENT, WITHOUT ANY DEDUCTION WHATSOEVER, INCLUDING
ANY DEDUCTION FOR ANY SET-OFF OR COUNTERCLAIM.


 


PAYMENTS


 


CLOSING/ANNUAL PAYMENTS.  UPON EXECUTION OF THIS AGREEMENT BY COMPANY AND
LAURUS, COMPANY SHALL PAY TO LAURUS CAPITAL MANAGEMENT, LLC A CLOSING PAYMENT IN
AN AMOUNT EQUAL TO $105,000.00 OR THREE AND ONE-HALF (3.5%) OF THE CAPITAL
AVAILABILITY AMOUNT. SUCH PAYMENT SHALL BE DEEMED FULLY EARNED ON THE CLOSING
DATE AND SHALL NOT BE SUBJECT TO REBATE OR PRORATION FOR ANY REASON.  IN
ADDITION, ON EACH ANNIVERSARY OF THE CLOSING DATE, THE COMPANY SHALL PAY LAURUS
ONE-HALF OF ONE PERCENT (0.50%) OF THE CAPITAL AVAILABILITY AMOUNT.


 


UNUSED LINE PAYMENT.  IF, FOR ANY MONTH, THE AVERAGE OUTSTANDING LOANS (THE
“AVERAGE LOAN AMOUNT”) DO NOT EQUAL THE CAPITAL AVAILABILITY AMOUNT, COMPANY
SHALL PAY TO LAURUS AT THE END OF SUCH MONTH A PAYMENT (CALCULATED ON A PER
ANNUM BASIS) IN AN AMOUNT EQUAL TO TWENTY BASIS POINTS (0.2%) OF THE AMOUNT BY
WHICH THE CAPITAL AVAILABILITY AMOUNT EXCEEDS THE AVERAGE LOAN AMOUNT.
NOTWITHSTANDING THE FOREGOING, ANY UNPAID FEE SHALL BE IMMEDIATELY DUE AND
PAYABLE UPON TERMINATION OF THIS AGREEMENT


 


OVERADVANCE PAYMENT.  WITHOUT AFFECTING LAURUS’ RIGHTS HEREUNDER IN THE EVENT
THE LOANS EXCEED THE AMOUNTS PERMITTED BY SECTION 2 (“OVERADVANCES”), IN THE
EVENT AN OVERADVANCE OCCURS OR IS MADE BY LAURUS, ALL SUCH OVERADVANCES SHALL
BEAR INTEREST AT AN ANNUAL RATE EQUAL TO SIX PERCENT (6%) OF THE AMOUNT OF SUCH
OVERADVANCES FOR EACH MONTH OR PORTION THEREOF AS SUCH AMOUNTS SHALL BE
OUTSTANDING


 


FINANCIAL INFORMATION DEFAULT.  WITHOUT AFFECTING LAURUS’ OTHER RIGHTS AND
REMEDIES, IN THE EVENT COMPANY FAILS TO DELIVER THE FINANCIAL INFORMATION
REQUIRED BY SECTION 11 ON OR BEFORE THE DATE REQUIRED BY THIS AGREEMENT, COMPANY
SHALL PAY LAURUS A FEE IN THE AMOUNT OF $500.00 PER WEEK (OR PORTION THEREOF)
FOR EACH SUCH FAILURE UNTIL SUCH FAILURE IS CURED TO LAURUS’ SATISFACTION OR
WAIVED IN WRITING BY LAURUS.  SUCH FEE SHALL BE CHARGED TO COMPANY’S ACCOUNT
UPON THE OCCURRENCE OF EACH SUCH FAILURE.

 

10Z-4

--------------------------------------------------------------------------------


 


(C)           WARRANTS.ON THE CLOSING DATE, COMPANY SHALL ISSUE AND DELIVER TO
LAURUS A WARRANT TO PURCHASE UP TO 400,000 SHARES OF THE COMPANY’S COMMON STOCK
IN THE FORM ANNEXED HERETO AS EXHIBIT B.


 

All the representations, covenants, warranties, undertakings, and
indemnification, and other rights made or granted to or for the benefit of
Laurus by the Company are hereby also made and granted in respect of the Warrant
and the shares of the Company’s Common Stock issuable upon exercise of the
Warrant (the “Warrant Shares”).

 


SECURITY INTEREST.


 


TO SECURE THE PROMPT PAYMENT TO LAURUS OF THE OBLIGATIONS, COMPANY HEREBY
ASSIGNS, PLEDGES AND GRANTS TO LAURUS A CONTINUING SECURITY INTEREST IN AND LIEN
UPON ALL OF THE COLLATERAL.  ALL OF COMPANY’S BOOKS AND RECORDS RELATING TO THE
COLLATERAL SHALL, UNTIL DELIVERED TO OR REMOVED BY LAURUS, BE KEPT BY COMPANY IN
TRUST FOR LAURUS UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL.  EACH
CONFIRMATORY ASSIGNMENT SCHEDULE OR OTHER FORM OF ASSIGNMENT HEREAFTER EXECUTED
BY COMPANY SHALL BE DEEMED TO INCLUDE THE FOREGOING GRANT, WHETHER OR NOT THE
SAME APPEARS THEREIN.


 


COMPANY HEREBY (I) AUTHORIZES LAURUS TO FILE ANY FINANCING STATEMENTS,
CONTINUATION STATEMENTS OR AMENDMENTS THERETO THAT (X) INDICATE THE COLLATERAL
(1) AS ALL ASSETS OF COMPANY OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER
ANY PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF
ARTICLE 9 OF THE UCC OF SUCH JURISDICTION, OR (2) AS BEING OF AN EQUAL OR LESSER
SCOPE OR WITH GREATER DETAIL, AND (Y) CONTAIN ANY OTHER INFORMATION REQUIRED BY
PART 5 OF ARTICLE 9 OF THE UCC FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE
OF ANY FINANCING STATEMENT, CONTINUATION STATEMENT OR AMENDMENT AND (II)
RATIFIES ITS AUTHORIZATION FOR LAURUS TO HAVE FILED ANY INITIAL FINANCIAL
STATEMENTS, OR AMENDMENTS THERETO IF FILED PRIOR TO THE DATE HEREOF.  COMPANY
ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR
AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS AND AGREES THAT IT WILL NOT DO SO
WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, SUBJECT TO COMPANY’S RIGHTS UNDER
SECTION 9-509(D)(2) OF THE UCC.


 


COMPANY HEREBY GRANTS TO LAURUS AN IRREVOCABLE, NON-EXCLUSIVE LICENSE
(EXERCISABLE UPON THE TERMINATION OF THIS AGREEMENT DUE TO AN OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT WITHOUT PAYMENT OF ROYALTY OR
OTHER COMPENSATION TO COMPANY) TO USE, TRANSFER, LICENSE OR SUBLICENSE ANY
INTELLECTUAL PROPERTY NOW OWNED, LICENSED TO, OR HEREAFTER ACQUIRED BY COMPANY,
AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO
ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO
ALL COMPUTER AND AUTOMATIC MACHINERY SOFTWARE AND PROGRAMS USED FOR THE
COMPILATION OR PRINTOUT THEREOF, AND REPRESENTS, PROMISES AND AGREES THAT ANY
SUCH LICENSE OR SUBLICENSE IS NOT AND WILL NOT BE IN CONFLICT WITH THE
CONTRACTUAL OR COMMERCIAL RIGHTS OF ANY THIRD PERSON; PROVIDED, THAT SUCH
LICENSE WILL TERMINATE ON THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT IN
FULL OF ALL OBLIGATIONS.


 


REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING THE COLLATERAL.  COMPANY
REPRESENTS, WARRANTS (EACH OF WHICH SUCH REPRESENTATIONS AND WARRANTIES SHALL BE
DEEMED REPEATED UPON THE MAKING OF EACH REQUEST FOR A LOAN AND MADE AS OF THE
TIME OF EACH AND EVERY LOAN HEREUNDER) AND COVENANTS AS FOLLOWS:


 


10Z-5

--------------------------------------------------------------------------------



 


ALL OF THE COLLATERAL (I) IS OWNED BY COMPANY FREE AND CLEAR OF ALL LIENS
(INCLUDING ANY CLAIMS OF INFRINGEMENT) EXCEPT THOSE IN LAURUS’ FAVOR AND
PERMITTED LIENS AND (II) IS NOT SUBJECT TO ANY AGREEMENT PROHIBITING THE
GRANTING OF A LIEN OR REQUIRING NOTICE OF OR CONSENT TO THE GRANTING OF A LIEN.


 


COMPANY SHALL NOT ENCUMBER, MORTGAGE, PLEDGE, ASSIGN OR GRANT ANY LIEN IN ANY
COLLATERAL OF COMPANY OR ANY OF COMPANY’S OTHER ASSETS TO ANYONE OTHER THAN
LAURUS AND EXCEPT FOR PERMITTED LIENS.


 


THE LIENS GRANTED PURSUANT TO THIS AGREEMENT, UPON COMPLETION OF THE FILINGS AND
OTHER ACTIONS LISTED ON EXHIBIT 7(C) (WHICH, IN THE CASE OF ALL FILINGS AND
OTHER DOCUMENTS REFERRED TO IN SAID EXHIBIT, HAVE BEEN DELIVERED TO LAURUS IN
DULY EXECUTED FORM) CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN ALL OF THE
COLLATERAL IN FAVOR OF LAURUS AS SECURITY FOR THE PROMPT AND COMPLETE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THE TERMS
HEREOF AGAINST ANY AND ALL CREDITORS OF AND ANY PURCHASERS FROM COMPANY AND SUCH
SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS IN EXISTENCE ON THE DATE HEREOF.


 


NO EFFECTIVE SECURITY AGREEMENT, MORTGAGE, DEED OF TRUST, FINANCING STATEMENT,
EQUIVALENT SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT COVERING ALL OR
ANY PART OF THE COLLATERAL IS OR WILL BE ON FILE OR OF RECORD IN ANY PUBLIC
OFFICE, EXCEPT THOSE RELATING TO PERMITTED LIENS.


 


COMPANY SHALL NOT DISPOSE OF ANY OF THE COLLATERAL WHETHER BY SALE, LEASE OR
OTHERWISE EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS
AND AS LISTED ON SCHEDULE 7(E), AND FOR THE DISPOSITION OR TRANSFER IN THE
ORDINARY COURSE OF BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT
EQUIPMENT HAVING AN AGGREGATE FAIR MARKET VALUE OF NOT MORE THAN $25,000 AND
ONLY TO THE EXTENT THAT (I) THE PROCEEDS OF ANY SUCH DISPOSITION ARE USED TO
ACQUIRE REPLACEMENT EQUIPMENT WHICH IS SUBJECT TO LAURUS’ FIRST PRIORITY
SECURITY INTEREST OR ARE USED TO REPAY LOANS OR TO PAY GENERAL CORPORATE
EXPENSES, OR (II) FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH
CONTINUES TO EXIST THE PROCEEDS OF WHICH ARE REMITTED TO LAURUS TO BE HELD AS
CASH COLLATERAL FOR THE OBLIGATIONS.


 


COMPANY SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF LAURUS IN AND TO THE
COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER, AND TAKE
SUCH ACTIONS, INCLUDING (I) ALL ACTIONS NECESSARY TO GRANT LAURUS “CONTROL” OF
ANY INVESTMENT PROPERTY, DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS OR ELECTRONIC
CHATTEL PAPER OWNED BY COMPANY, WITH ANY AGREEMENTS ESTABLISHING CONTROL TO BE
IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, (II) THE PROMPT (BUT IN NO EVENT
LATER THAN FIVE (5) BUSINESS DAYS FOLLOWING LAURUS’ REQUEST THEREFOR) DELIVERY
TO LAURUS OF ALL ORIGINAL INSTRUMENTS, CHATTEL PAPER, NEGOTIABLE DOCUMENTS AND
CERTIFICATED STOCK OWNED BY THE COMPANY (IN EACH CASE, ACCOMPANIED BY STOCK
POWERS, ALLONGES OR OTHER INSTRUMENTS OF TRANSFER EXECUTED IN BLANK), (III)
NOTIFICATION OF LAURUS’ INTEREST IN COLLATERAL AT LAURUS’ REQUEST, AND (IV) THE
INSTITUTION OF LITIGATION AGAINST THIRD PARTIES AS SHALL BE PRUDENT IN ORDER TO
PROTECT AND PRESERVE COMPANY’S AND LAURUS’ RESPECTIVE AND SEVERAL INTERESTS IN
THE COLLATERAL.


 


COMPANY SHALL PROMPTLY, AND IN ANY EVENT WITHIN FIVE (5)  BUSINESS DAYS AFTER
THE SAME IS ACQUIRED BY IT, NOTIFY LAURUS OF ANY COMMERCIAL TORT CLAIM (AS
DEFINED IN THE UCC) ACQUIRED BY IT AND UNLESS OTHERWISE CONSENTED BY LAURUS,
COMPANY SHALL ENTER INTO A SUPPLEMENT TO THIS AGREEMENT GRANTING TO LAURUS A
LIEN IN SUCH COMMERCIAL TORT CLAIM.


 


COMPANY SHALL PLACE NOTATIONS UPON ITS BOOKS AND RECORDS AND ANY FINANCIAL
STATEMENT OF COMPANY TO DISCLOSE LAURUS’ LIEN IN THE COLLATERAL.


 


IF COMPANY RETAINS POSSESSION OF ANY CHATTEL PAPER OR INSTRUMENT WITH LAURUS’
CONSENT, UPON LAURUS’ REQUEST SUCH CHATTEL PAPER AND INSTRUMENTS SHALL BE MARKED
WITH THE FOLLOWING LEGEND:  “THIS WRITING AND OBLIGATIONS EVIDENCED OR SECURED
HEREBY ARE SUBJECT TO THE SECURITY INTEREST OF LAURUS MASTER FUND, LTD.”


 


COMPANY SHALL PERFORM IN A REASONABLE TIME ALL OTHER STEPS REQUESTED BY LAURUS
TO CREATE AND MAINTAIN IN LAURUS’ FAVOR A VALID PERFECTED FIRST LIEN IN ALL
COLLATERAL SUBJECT ONLY TO PERMITTED LIENS.


 


COMPANY SHALL NOTIFY LAURUS PROMPTLY AND IN ANY EVENT WITHIN THREE (3)  BUSINESS
DAYS AFTER OBTAINING KNOWLEDGE THEREOF (I) OF ANY EVENT OR CIRCUMSTANCE THAT TO
COMPANY’S KNOWLEDGE WOULD CAUSE LAURUS TO CONSIDER ANY THEN EXISTING ACCOUNT AS
NO LONGER CONSTITUTING AN ELIGIBLE ACCOUNT; (II) OF ANY MATERIAL DELAY IN
COMPANY’S PERFORMANCE OF ANY OF ITS OBLIGATIONS TO ANY ACCOUNT DEBTOR; (III) OF
ANY ASSERTION BY ANY ACCOUNT DEBTOR OF ANY MATERIAL CLAIMS, OFFSETS OR
COUNTERCLAIMS; (IV) OF ANY ALLOWANCES, CREDITS AND/OR MONIES GRANTED BY COMPANY
TO ANY ACCOUNT DEBTOR; (V) OF ALL MATERIAL ADVERSE INFORMATION


 

10Z-6

--------------------------------------------------------------------------------


 


RELATING TO THE FINANCIAL CONDITION OF AN ACCOUNT DEBTOR; (VI) OF ANY MATERIAL
RETURN OF GOODS; AND (VII) OF ANY LOSS, DAMAGE OR DESTRUCTION OF ANY OF THE
COLLATERAL.


 


ALL ELIGIBLE ACCOUNTS (I) WHICH ARE BILLED ON A CONSTRUCTION COMPLETION BASIS
BUT NOT PAYABLE UNTIL THE PROJECT IS COMPLETED, REPRESENT COMPLETE BONA FIDE
TRANSACTIONS WHICH REQUIRE NO FURTHER ACT UNDER ANY CIRCUMSTANCES ON COMPANY’S
PART TO MAKE SUCH ACCOUNTS PAYABLE BY THE ACCOUNT DEBTORS, (II) ARE NOT SUBJECT
TO ANY PRESENT, FUTURE CONTINGENT OFFSETS OR COUNTERCLAIMS, AND (III) DO NOT
REPRESENT BILL AND HOLD SALES, CONSIGNMENT SALES, GUARANTEED SALES, SALE OR
RETURN OR OTHER SIMILAR UNDERSTANDINGS OR OBLIGATIONS OF ANY AFFILIATE OR
SUBSIDIARY OF COMPANY.  COMPANY HAS NOT MADE, AND WILL NOT MAKE ANY AGREEMENT
WITH ANY ACCOUNT DEBTOR FOR ANY EXTENSION OF TIME FOR THE PAYMENT OF ANY
ACCOUNT, ANY COMPROMISE OR SETTLEMENT FOR LESS THAN THE FULL AMOUNT THEREOF, ANY
RELEASE OF ANY ACCOUNT DEBTOR FROM LIABILITY THEREFOR, OR ANY DEDUCTION
THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE FOR PROMPT OR EARLY PAYMENT ALLOWED BY
COMPANY IN THE ORDINARY COURSE OF ITS BUSINESS CONSISTENT WITH HISTORICAL
PRACTICE AND AS PREVIOUSLY DISCLOSED TO LAURUS IN WRITING.


 


 COMPANY SHALL KEEP AND MAINTAIN ITS EQUIPMENT IN GOOD OPERATING CONDITION,
EXCEPT FOR ORDINARY WEAR AND TEAR, AND SHALL MAKE ALL NECESSARY REPAIRS AND
REPLACEMENTS THEREOF SO THAT THE VALUE AND OPERATING EFFICIENCY SHALL AT ALL
TIMES BE MAINTAINED AND PRESERVED.  COMPANY SHALL NOT PERMIT ANY SUCH ITEMS TO
BECOME A FIXTURE TO REAL ESTATE OR ACCESSIONS TO OTHER PERSONAL PROPERTY.


 


COMPANY SHALL MAINTAIN AND KEEP ALL OF ITS BOOKS AND RECORDS CONCERNING THE
COLLATERAL AT COMPANY’S EXECUTIVE OFFICES LISTED IN EXHIBIT 12(D).


 


COMPANY SHALL MAINTAIN AND KEEP THE TANGIBLE COLLATERAL AT THE ADDRESSES LISTED
IN EXHIBIT 12(D), PROVIDED, THAT COMPANY MAY CHANGE SUCH LOCATIONS OR OPEN A NEW
LOCATION, PROVIDED THAT COMPANY PROVIDES LAURUS AT LEAST THIRTY (30) DAYS PRIOR
WRITTEN NOTICE OF SUCH CHANGES OR NEW LOCATION AND (II) PRIOR TO SUCH CHANGE OR
OPENING OF A NEW LOCATION WHERE COLLATERAL HAVING A VALUE OF MORE THAN $50,000
WILL BE LOCATED, COMPANY EXECUTES AND DELIVERS TO LAURUS SUCH AGREEMENTS AS
LAURUS MAY REQUEST, INCLUDING LANDLORD AGREEMENTS, MORTGAGEE AGREEMENTS AND
WAREHOUSE AGREEMENTS, EACH IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS.


 


EXHIBIT 7(P) LISTS ALL BANKS AND OTHER FINANCIAL INSTITUTIONS AT WHICH COMPANY
MAINTAINS DEPOSITS AND/OR OTHER ACCOUNTS, AND SUCH EXHIBIT CORRECTLY IDENTIFIES
THE NAME, ADDRESS AND TELEPHONE NUMBER OF EACH SUCH DEPOSITORY, THE NAME IN
WHICH THE ACCOUNT IS HELD, A DESCRIPTION OF THE PURPOSE OF THE ACCOUNT, AND THE
COMPLETE ACCOUNT NUMBER.  THE COMPANY SHALL NOT ESTABLISH ANY DEPOSITORY OR
OTHER BANK ACCOUNT OF ANY WITH ANY FINANCIAL INSTITUTION (OTHER THAN THE
ACCOUNTS SET FORTH ON EXHIBIT 7(P)) WITHOUT LAURUS’ PRIOR WRITTEN CONSENT.


 


PAYMENT OF ACCOUNTS.


 


COMPANY WILL IRREVOCABLY DIRECT ALL OF ITS PRESENT AND FUTURE ACCOUNT DEBTORS
AND OTHER PERSONS OBLIGATED TO MAKE PAYMENTS CONSTITUTING COLLATERAL TO MAKE
SUCH PAYMENTS DIRECTLY TO THE LOCKBOX MAINTAINED BY COMPANY (THE “LOCKBOX”) WITH
WELLS FARGO BANK (THE “LOCKBOX BANK”). ON OR PRIOR TO THE CLOSING DATE, COMPANY
SHALL AND SHALL CAUSE THE LOCKBOX BANK TO ENTER INTO ALL SUCH DOCUMENTATION
ACCEPTABLE TO LAURUS PURSUANT TO WHICH, AMONG OTHER THINGS, THE LOCKBOX BANK
AGREES TO: (A) SWEEP THE LOCKBOX ON A DAILY BASIS AND DEPOSIT ALL CHECKS
RECEIVED THEREIN TO AN ACCOUNT DESIGNATED BY LAURUS IN WRITING AND (B) COMPLY
ONLY WITH THE INSTRUCTIONS OR OTHER DIRECTIONS OF LAURUS CONCERNING THE LOCKBOX.
ALL OF COMPANY’S INVOICES, ACCOUNT STATEMENTS AND OTHER WRITTEN OR ORAL
COMMUNICATIONS DIRECTING, INSTRUCTING, DEMANDING OR REQUESTING PAYMENT OF ANY
ACCOUNT OF COMPANY OR ANY OTHER AMOUNT CONSTITUTING COLLATERAL SHALL
CONSPICUOUSLY DIRECT THAT ALL PAYMENTS BE MADE TO THE LOCKBOX OR SUCH OTHER
ADDRESS AS LAURUS MAY DIRECT IN WRITING.  IF, NOTWITHSTANDING THE INSTRUCTIONS
TO ACCOUNT DEBTORS, COMPANY RECEIVES ANY PAYMENTS, COMPANY SHALL IMMEDIATELY
REMIT SUCH PAYMENTS TO LAURUS IN THEIR ORIGINAL FORM WITH ALL NECESSARY
ENDORSEMENTS.  UNTIL SO REMITTED, COMPANY SHALL HOLD ALL SUCH PAYMENTS IN TRUST
FOR AND AS THE PROPERTY OF LAURUS AND SHALL NOT COMMINGLE SUCH PAYMENTS WITH ANY
OF ITS OTHER FUNDS OR PROPERTY.


 


AT LAURUS’ ELECTION, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS
CONTINUING, LAURUS MAY NOTIFY COMPANY’S ACCOUNT DEBTORS OF LAURUS’ SECURITY
INTEREST IN THE ACCOUNTS, COLLECT THEM DIRECTLY AND CHARGE THE COLLECTION COSTS
AND EXPENSES THEREOF TO COMPANY’S ACCOUNT.


 


COLLECTION AND MAINTENANCE OF COLLATERAL.


 


10Z-7

--------------------------------------------------------------------------------



 


LAURUS MAY VERIFY COMPANY’S ACCOUNTS, INVENTORY AND PURCHASE ORDERS FROM TIME TO
TIME, BUT NOT MORE OFTEN THAN ONCE EVERY THREE (3) MONTHS UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, UTILIZING AN AUDIT CONTROL COMPANY OR
ANY OTHER AGENT OF LAURUS.


 


PROCEEDS OF ACCOUNTS RECEIVED BY LAURUS WILL BE DEEMED RECEIVED ON THE BUSINESS
DAY AFTER LAURUS’ RECEIPT OF SUCH PROCEEDS IN GOOD FUNDS IN DOLLARS OF THE
UNITED STATES OF AMERICA IN LAURUS’ ACCOUNT.  ANY AMOUNT RECEIVED BY LAURUS
AFTER 12:00 NOON (NEW YORK TIME) ON ANY BUSINESS DAY SHALL BE DEEMED RECEIVED ON
THE NEXT BUSINESS DAY.


 


AS LAURUS RECEIVES THE PROCEEDS OF ACCOUNTS, IT SHALL REMIT ALL SUCH PROCEEDS
(NET OF INTEREST, FEES AND OTHER AMOUNTS THEN DUE AND OWING TO LAURUS HEREUNDER)
TO COMPANY UPON REQUEST (BUT NO MORE OFTEN THAN TWICE A WEEK).  NOTWITHSTANDING
THE FOREGOING, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, LAURUS, AT ITS OPTION, MAY (A) APPLY SUCH PROCEEDS TO THE
OBLIGATIONS IN SUCH ORDER AS LAURUS SHALL ELECT, (B) HOLD SUCH PROCEEDS AS CASH
COLLATERAL FOR THE OBLIGATIONS AND COMPANY HEREBY GRANTS TO LAURUS A SECURITY
INTEREST IN SUCH CASH COLLATERAL AMOUNTS AS SECURITY FOR THE OBLIGATIONS AND/OR
(C) DO ANY COMBINATION OF THE FOREGOING.


 


INSPECTIONS AND APPRAISALS.  AT ALL TIMES DURING NORMAL BUSINESS HOURS, LAURUS,
AND/OR ANY AGENT OF LAURUS SHALL HAVE THE RIGHT TO (A) HAVE ACCESS TO, VISIT,
INSPECT, REVIEW, EVALUATE AND MAKE PHYSICAL VERIFICATION AND APPRAISALS OF
COMPANY’S PROPERTIES AND THE COLLATERAL, (B) INSPECT, AUDIT AND COPY (OR TAKE
ORIGINALS IF NECESSARY) AND MAKE EXTRACTS FROM COMPANY’S BOOKS AND RECORDS,
INCLUDING MANAGEMENT LETTERS PREPARED BY INDEPENDENT ACCOUNTANTS, AND (C)
DISCUSS WITH COMPANY’S PRINCIPAL OFFICERS, AND INDEPENDENT ACCOUNTANTS,
COMPANY’S BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION, RESULTS OF
OPERATIONS AND BUSINESS PROSPECTS.  COMPANY WILL DELIVER TO LAURUS ANY
INSTRUMENT NECESSARY FOR LAURUS TO OBTAIN RECORDS FROM ANY SERVICE BUREAU
MAINTAINING RECORDS FOR COMPANY.  IF ANY INTERNALLY PREPARED FINANCIAL
INFORMATION, INCLUDING THAT REQUIRED UNDER THIS SECTION IS UNSATISFACTORY IN ANY
MANNER TO LAURUS, LAURUS MAY REQUEST THAT THE ACCOUNTANTS REVIEW THE SAME.


 


FINANCIAL REPORTING.  COMPANY WILL DELIVER, OR CAUSE TO BE DELIVERED, TO LAURUS
EACH OF THE FOLLOWING, WHICH SHALL BE IN FORM AND DETAIL ACCEPTABLE TO LAURUS:


 


AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR OF COMPANY, COMPANY’S AUDITED FINANCIAL STATEMENTS WITH A
REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING
SELECTED BY COMPANY AND ACCEPTABLE TO LAURUS (THE “ACCOUNTANTS”), WHICH ANNUAL
FINANCIAL STATEMENTS SHALL INCLUDE COMPANY’S BALANCE SHEET AS AT THE END OF SUCH
FISCAL YEAR AND THE RELATED STATEMENTS OF COMPANY’S INCOME, RETAINED EARNINGS
AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED, PREPARED, IF LAURUS SO REQUESTS,
ON A CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE ALL SUBSIDIARIES AND
AFFILIATES, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP,
TOGETHER WITH (I) IF AND WHEN AVAILABLE, COPIES OF ANY MANAGEMENT LETTERS
PREPARED BY SUCH ACCOUNTANTS; AND (II) A CERTIFICATE OF COMPANY’S PRESIDENT,
CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER STATING THAT SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND WHETHER OR NOT SUCH
OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
HEREUNDER AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT
THERETO;


 


AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY FIVE (45) DAYS AFTER THE END
OF EACH QUARTER, AN UNAUDITED/INTERNAL BALANCE SHEET AND STATEMENTS OF INCOME,
RETAINED EARNINGS AND CASH FLOWS OF COMPANY AS AT THE END OF AND FOR SUCH
QUARTER AND FOR THE YEAR TO DATE PERIOD THEN ENDED, PREPARED, IF LAURUS SO
REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE ALL SUBSIDIARIES
AND AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES
FOR THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A
CERTIFICATE OF COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL
OFFICER, STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND (II) WHETHER OR
NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT HEREUNDER NOT THERETOFORE REPORTED AND REMEDIED AND, IF SO, STATING IN
REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;


 


WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH (OR MORE FREQUENTLY IF
LAURUS SO REQUESTS), AGINGS OF COMPANY’S ACCOUNTS, UNAUDITED TRIAL BALANCES AND
THEIR ACCOUNTS PAYABLE AND A CALCULATION OF COMPANY’S ACCOUNTS, ELIGIBLE
ACCOUNTS AND THIRTY (30) DAYS AFTER THE END OF EACH FISCAL QUARTER AN INVENTORY
LEDGER, IN SUMMARY FORM, AS AT THE END OF SUCH MONTH OR SHORTER TIME PERIOD,
PROVIDED, HOWEVER, THAT IF LAURUS

 

10Z-8

--------------------------------------------------------------------------------


 


SHALL REQUEST THE FOREGOING INFORMATION MORE OFTEN THAN AS SET FORTH IN THE
IMMEDIATELY PRECEDING CLAUSE, THE COMPANY SHALL HAVE THIRTY DAYS FROM EACH SUCH
REQUEST TO COMPLY WITH LAURUS’ DEMAND; AND


 


PROMPTLY AFTER (I) THE FILING THEREOF, COPIES OF COMPANY’S MOST RECENT
REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS
WHICH COMPANY FILES WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), AND
(II) THE ISSUANCE THEREOF, COPIES OF SUCH FINANCIAL STATEMENTS, REPORTS AND
PROXY STATEMENTS AS COMPANY SHALL SEND TO ITS STOCKHOLDERS.


 


ADDITIONAL REPRESENTATIONS AND WARRANTIES.  COMPANY REPRESENTS AND WARRANTS
(EACH OF WHICH SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED REPEATED UPON
THE MAKING OF A REQUEST FOR A LOAN AND MADE AS OF THE TIME OF EACH LOAN MADE
HEREUNDER), AS FOLLOWS:


 


COMPANY IS A CORPORATION DULY INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS
OF THE JURISDICTION OF ITS INCORPORATION AND DULY QUALIFIED AND IN GOOD STANDING
IN EVERY OTHER STATE OR JURISDICTION IN WHICH THE NATURE OF COMPANY’S BUSINESS
REQUIRES SUCH QUALIFICATION.

 


THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS (I) HAVE BEEN DULY AUTHORIZED, (II) ARE NOT IN CONTRAVENTION OF
COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS OR OF ANY INDENTURE, AGREEMENT
OR UNDERTAKING TO WHICH COMPANY IS A PARTY OR BY WHICH COMPANY IS BOUND AND
(III) ARE WITHIN COMPANY’S CORPORATE POWERS.


 


THIS AGREEMENT AND THE ANCILLARY AGREEMENTS EXECUTED AND DELIVERED BY COMPANY
ARE COMPANY’S LEGAL, VALID AND BINDING OBLIGATIONS, ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS.


 


EXHIBIT 12(D) SETS FORTH COMPANY’S NAME AS IT APPEARS IN OFFICIAL FILING IN THE
STATE OF ITS INCORPORATION, THE TYPE OF ENTITY OF COMPANY, THE ORGANIZATIONAL
IDENTIFICATION NUMBER ISSUED BY COMPANY’S STATE OF INCORPORATION OR A STATEMENT
THAT NO SUCH NUMBER HAS BEEN ISSUED, COMPANY’S STATE OF INCORPORATION, AND THE
LOCATION OF COMPANY’S CHIEF EXECUTIVE OFFICE, CORPORATE OFFICES, WAREHOUSES,
OTHER LOCATIONS OF COLLATERAL AND LOCATIONS WHERE RECORDS WITH RESPECT TO
COLLATERAL ARE KEPT (INCLUDING IN EACH CASE THE COUNTY OF SUCH LOCATIONS) AND,
EXCEPT AS SET FORTH IN SUCH EXHIBIT 12(D), SUCH LOCATIONS HAVE NOT CHANGED
DURING THE PRECEDING TWELVE MONTHS.  AS OF THE CLOSING DATE, DURING THE PRIOR
FIVE YEARS, EXCEPT AS SET FORTH IN EXHIBIT 12(D), COMPANY HAS NOT BEEN KNOWN AS
OR CONDUCTED BUSINESS IN ANY OTHER NAME (INCLUDING TRADE NAMES).  COMPANY HAS
ONLY ONE STATE OF INCORPORATION.


 


BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”), AND
THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER: (I) COMPANY HAS NOT
ENGAGED IN ANY PROHIBITED TRANSACTIONS AS DEFINED IN SECTION 406 OF ERISA AND
SECTION 4975 OF THE INTERNAL REVENUE CODE, AS AMENDED; (II) COMPANY HAS MET ALL
APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF
ITS PLANS; (III) COMPANY HAS NO KNOWLEDGE OF ANY EVENT OR OCCURRENCE WHICH WOULD
CAUSE THE PENSION BENEFIT GUARANTY CORPORATION TO INSTITUTE PROCEEDINGS UNDER
TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE BENEFIT PLAN(S); (IV) COMPANY HAS NO
FIDUCIARY RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR
THE BENEFIT OF PERSONS OTHER THAN COMPANY’S EMPLOYEES; AND (V) EXCEPT AS
DISCLOSED IN EXHIBIT 12(E) ATTACHED HERETO, COMPANY HAS NOT WITHDRAWN,
COMPLETELY OR PARTIALLY, FROM ANY MULTI-EMPLOYER PENSION PLAN SO AS TO INCUR
LIABILITY UNDER THE MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980.


 


THERE IS NO PENDING OR THREATENED LITIGATION, COURT ORDER, JUDGMENT, WRIT, SUIT,
ACTION OR PROCEEDING WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


ALL BALANCE SHEETS AND INCOME STATEMENTS WHICH HAVE BEEN DELIVERED TO LAURUS
FAIRLY, ACCURATELY AND PROPERLY STATE COMPANY’S FINANCIAL CONDITION ON A BASIS
CONSISTENT WITH THAT OF PREVIOUS FINANCIAL STATEMENTS AND EXCEPT AS REFLECTED IN
SUCH FINANCIAL STATEMENTS THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN COMPANY’S
FINANCIAL CONDITION AS REFLECTED IN SUCH STATEMENTS SINCE THE BALANCE SHEET DATE
OF THE STATEMENTS LAST DELIVERED TO LAURUS AND SUCH STATEMENTS DO NOT FAIL TO
DISCLOSE ANY FACT OR FACTS WHICH MIGHT HAVE A MATERIAL ADVERSE EFFECT ON
COMPANY’S FINANCIAL CONDITION.


 


COMPANY POSSESSES OR HAS LICENSES TO USE ALL OF THE INTELLECTUAL PROPERTY
NECESSARY TO CONDUCT ITS BUSINESS.  THERE HAS BEEN NO ASSERTION OR CLAIM OF
VIOLATION OR INFRINGEMENT WITH RESPECT TO ANY INTELLECTUAL PROPERTY.  EXHIBIT
12(I) DESCRIBES ALL INTELLECTUAL PROPERTY OF COMPANY.


 


NEITHER THIS AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE ANCILLARY
AGREEMENTS NOR ANY OTHER DOCUMENT DELIVERED BY COMPANY TO LAURUS OR ITS
ATTORNEYS OR AGENTS IN CONNECTION HEREWITH OR THEREWITH


 


10Z-9

--------------------------------------------------------------------------------



 


OR WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT NOR OMIT TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING.  THE ISSUANCE OF THE NOTES
AND THE WARRANTS AND THE SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THE
NOTES AND EXERCISE OF THE WARRANTS WILL BE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND WILL HAVE BEEN REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND
QUALIFICATION) UNDER THE REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF
ALL APPLICABLE STATE SECURITIES LAWS.  NEITHER COMPANY NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH THE OFFER OR SALE OF
THE SECURITIES.


 


THE COMMON STOCK OF THE COMPANY IS REGISTERED PURSUANT TO SECTION 12(B) OR 12(G)
OF THE EXCHANGE ACT AND, EXCEPT WITH RESPECT TO CERTAIN MATTERS SET FORTH ON
EXHIBIT 12(J) ATTACHED HERETO, THE COMPANY HAS TIMELY FILED ALL PROXY
STATEMENTS, REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED
TO BE FILED BY IT UNDER THE EXCHANGE ACT.  THE COMPANY HAS FILED (I) ITS ANNUAL
REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2002, (II) ITS
QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTERS ENDED MARCH 29, 2003,
JUNE 28, 2003 AND SEPTEMBER 27, 2003 AND (III) ALL CURRENT REPORTS ON FORM 8-K
WHICH THE COMPANY WERE REQUIRED TO FILE (COLLECTIVELY, THE “SEC REPORTS”).  EACH
SEC REPORT WAS, AT THE TIME OF ITS FILING, IN SUBSTANTIAL COMPLIANCE WITH THE
REQUIREMENTS OF ITS RESPECTIVE FORM AND NONE OF THE SEC REPORTS, NOR THE
FINANCIAL STATEMENTS (AND THE NOTES THERETO) INCLUDED IN THE SEC REPORTS, AS OF
THEIR RESPECTIVE FILING DATES, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN
THE SEC REPORTS COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE
COMMISSION OR OTHER APPLICABLE RULES AND REGULATIONS WITH RESPECT THERETO.  SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE PERIODS
INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS
OR THE NOTES THERETO OR (II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE
EXTENT THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED) AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, THE RESULTS OF OPERATIONS AND THE
CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF,
AND FOR, THE PERIODS PRESENTED IN EACH SUCH SEC REPORT.


 


THE COMMON STOCK OF THE COMPANY IS LISTED FOR TRADING ON THE NASD OVER THE
COUNTER BULLETIN BOARD (“OTCBB”) AND SATISFIES ALL REQUIREMENTS FOR THE
CONTINUATION OF SUCH LISTING.  THE COMPANY HAS NOT RECEIVED ANY NOTICE THAT ITS
COMMON STOCK WILL BE DELISTED FROM THE OTCBB OR THAT THE COMMON STOCK DOES NOT
MEET ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING.


 


NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR
THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT
WOULD CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR
PURPOSES OF THE SECURITIES ACT WHICH WOULD PREVENT THE COMPANY FROM SELLING THE
SECURITIES PURSUANT TO RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE
EXCHANGE-RELATED STOCKHOLDER APPROVAL PROVISIONS, NOR WILL THE COMPANY OR ANY OF
ITS AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE
OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS (OTHER THAN
SUCH CONCURRENT OFFERING TO LAURUS).


 


  THE SECURITIES ARE ALL RESTRICTED SECURITIES UNDER THE SECURITIES ACT AS OF
THE DATE OF THIS AGREEMENT.  THE COMPANY WILL NOT ISSUE ANY STOP TRANSFER ORDER
OR OTHER ORDER IMPEDING THE SALE AND DELIVERY OF ANY OF THE SECURITIES AT SUCH
TIME AS SUCH SECURITIES ARE REGISTERED FOR PUBLIC SALE OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY FEDERAL OR STATE SECURITIES
LAWS.


 


THE COMPANY UNDERSTANDS THE NATURE OF THE SECURITIES ISSUABLE UNDER THE
ANCILLARY AGREEMENTS AND RECOGNIZES THAT THE ISSUANCE OF SUCH SECURITIES MAY
HAVE A POTENTIAL DILUTIVE EFFECT.  THE COMPANY SPECIFICALLY ACKNOWLEDGES THAT
ITS OBLIGATION TO ISSUE THE SECURITIES IS BINDING UPON THE COMPANY AND
ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP
INTERESTS OF OTHER SHAREHOLDERS OF THE COMPANY.

 

10Z-10

--------------------------------------------------------------------------------


 


EXCEPT FOR AGREEMENTS MADE IN THE ORDINARY COURSE OF BUSINESS, THERE IS NO
AGREEMENT THAT HAS NOT BEEN FILED WITH THE COMMISSION AS AN EXHIBIT TO A
REGISTRATION STATEMENT OR TO A FORM REQUIRED TO BE FILED BY THE COMPANY UNDER
THE EXCHANGE ACT, THE BREACH OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR WOULD PROHIBIT OR OTHERWISE INTERFERE WITH THE
ABILITY OF THE COMPANY TO ENTER INTO AND PERFORM ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT THE REGISTRATION RIGHTS AGREEMENT EXECUTED BY COMPANY IN FAVOR OF
LAURUS IN ANY MATERIAL RESPECT.


 


LAURUS OR ANY OF ITS AFFILIATES AND INVESTMENT PARTNERS HAS NOT, WILL NOT AND
WILL NOT CAUSE ANY PERSON OR ENTITY, DIRECTLY OR INDIRECTLY, TO ENGAGE IN “SHORT
SALES” OF THE COMPANY’S COMMON STOCK OR ANY OTHER HEDGING STRATEGIES AS LONG AS
THE MINIMUM BORROWING NOTE SHALL BE OUTSTANDING.


 


COVENANTS.  COMPANY COVENANTS AS FOLLOWS:


 


COMPANY WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, CHANGE (I) ITS
NAME AS IT APPEARS IN THE OFFICIAL FILINGS IN THE STATE OF ITS INCORPORATION OR
FORMATION, (II) THE TYPE OF LEGAL ENTITY IT IS, (III) ITS ORGANIZATION
IDENTIFICATION NUMBER, IF ANY, ISSUED BY ITS STATE OF INCORPORATION, (IV) ITS
STATE OF INCORPORATION OR (V) AMEND ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR
OTHER ORGANIZATIONAL DOCUMENT.


 


THE OPERATION OF COMPANY’S BUSINESS IS AND WILL CONTINUE TO BE IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES
AND ORDINANCES, INCLUDING TO ALL LAWS, RULES, REGULATIONS AND ORDERS RELATING TO
TAXES, PAYMENT AND WITHHOLDING OF PAYROLL TAXES, EMPLOYER AND EMPLOYEE
CONTRIBUTIONS AND SIMILAR ITEMS, SECURITIES, EMPLOYEE RETIREMENT AND WELFARE
BENEFITS, EMPLOYEE HEALTH SAFETY AND ENVIRONMENTAL MATTERS.


 


COMPANY WILL PAY OR DISCHARGE WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON COMPANY OR ANY OF THE COLLATERAL UNLESS SUCH
AMOUNTS ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
PROVIDED THAT (I) ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE
BOOKS OF COMPANY IN CONFORMITY WITH GAAP AND (II) THE RELATED LIEN SHALL HAVE NO
EFFECT ON THE PRIORITY OF THE LIENS IN FAVOR OF LAURUS OR THE VALUE OF THE
ASSETS IN WHICH LAURUS HAS A LIEN.


 


COMPANY WILL PROMPTLY INFORM LAURUS IN WRITING OF: (I) THE COMMENCEMENT OF ALL
PROCEEDINGS AND INVESTIGATIONS BY OR BEFORE AND/OR THE RECEIPT OF ANY NOTICES
FROM, ANY GOVERNMENTAL OR NONGOVERNMENTAL BODY AND ALL ACTIONS AND PROCEEDINGS
IN ANY COURT OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY WAY CONCERNING ANY EVENT
WHICH COULD REASONABLE BE EXPECTED TO HAVE SINGLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT; (II) ANY AMENDMENT OF COMPANY’S CERTIFICATE OF
INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT; (III) ANY CHANGE WHICH
HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (IV)
ANY EVENT OF DEFAULT OR DEFAULT; (V) ANY DEFAULT OR ANY EVENT WHICH WITH THE
PASSAGE OF TIME OR GIVING OF NOTICE OR BOTH WOULD CONSTITUTE A DEFAULT UNDER ANY
AGREEMENT FOR THE PAYMENT OF MONEY TO WHICH COMPANY IS A PARTY OR BY WHICH
COMPANY OR ANY OF COMPANY’S PROPERTIES MAY BE BOUND THE BREACH OF WHICH WOULD
HAVE A MATERIAL ADVERSE EFFECT AND (VI) ANY CHANGE IN COMPANY’S NAME OR ANY
OTHER NAME USED IN ITS BUSINESS.


 


THE COMPANY WILL NOT (I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS (EXCLUSIVE OF TRADE DEBT) WHETHER SECURED OR UNSECURED OTHER THAN
COMPANY’S INDEBTEDNESS TO LAURUS AND AS SET FORTH ON EXHIBIT 13(E)(I) ATTACHED
HERETO AND MADE A PART HEREOF; (II) CANCEL ANY DEBT OWING TO IT IN EXCESS OF
$50,000 IN THE AGGREGATE DURING ANY 12 MONTH PERIOD; (III) ASSUME, GUARANTEE,
ENDORSE OR OTHERWISE BECOME DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH
ANY OBLIGATIONS OF ANY OTHER PERSON, EXCEPT THE ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS BY A COMPANY FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN
THE ORDINARY COURSE OF BUSINESS; (IV) DIRECTLY OR INDIRECTLY DECLARE, PAY OR
MAKE ANY DIVIDEND OR DISTRIBUTION ON ANY CLASS OF ITS STOCK OTHER THAN TO PAY
DIVIDENDS ON SHARES OF ITS OUTSTANDING PREFERRED STOCK OR APPLY ANY OF ITS
FUNDS, PROPERTY OR ASSETS TO THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF ANY
STOCK OF THE COMPANY EXCEPT AS REQUIRED UNDER THE TERMS OF THE COMPANY’S
OUTSTANDING PREFERRED STOCK ISSUED AND OUTSTANDING ON THE DATE HEREOF; (V)
PURCHASE OR HOLD BENEFICIALLY ANY STOCK OR OTHER SECURITIES OR EVIDENCES OF
INDEBTEDNESS OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO, OR MAKE ANY
INVESTMENT OR ACQUIRE ANY INTEREST WHATSOEVER IN, ANY OTHER PERSON, INCLUDING
ANY PARTNERSHIP OR JOINT VENTURE, EXCEPT (X) TRAVEL ADVANCES, (Y) LOANS TO
COMPANY’S OFFICERS AND EMPLOYEES NOT EXCEEDING AT ANY ONE TIME AN AGGREGATE OF
$10,000, AND (Z) EXISTING SUBSIDIARIES OF THE COMPANY; (VI) CREATE OR PERMIT TO
EXIST ANY SUBSIDIARY, OTHER THAN ANY SUBSIDIARY IN EXISTENCE ON THE DATE HEREOF
AND LISTED IN EXHIBIT 13(E)(II) UNLESS


 


10Z-11

--------------------------------------------------------------------------------



 


SUCH NEW SUBSIDIARY IS DESIGNATED BY LAURUS AS EITHER A CO-BORROWER OR GUARANTOR
HEREUNDER AND SUCH SUBSIDIARY SHALL HAVE ENTERED INTO ALL SUCH DOCUMENTATION
REQUIRED BY LAURUS TO GRANT TO LAURUS A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN SUCH SUBSIDIARY’S ASSETS TO SECURE THE OBLIGATIONS; (VII) DIRECTLY
OR INDIRECTLY, PREPAY ANY INDEBTEDNESS (OTHER THAN TO LAURUS AND IN THE ORDINARY
COURSE OF BUSINESS), OR REPURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE ANY
INDEBTEDNESS (OTHER THAN TO LAURUS AND IN THE ORDINARY COURSE OF BUSINESS)
EXCEPT TO MAKE SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST THEREOF; (VIII)
ENTER INTO ANY MERGER, CONSOLIDATION OR OTHER REORGANIZATION WITH OR INTO ANY
OTHER PERSON OR ACQUIRE ALL OR A PORTION OF THE ASSETS OR STOCK OF ANY PERSON OR
PERMIT ANY OTHER PERSON TO CONSOLIDATE WITH OR MERGE WITH IT, UNLESS (1) COMPANY
IS THE SURVIVING ENTITY OF SUCH MERGER OR CONSOLIDATION, (2) NO EVENT OF DEFAULT
SHALL EXIST IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH MERGER OR
CONSOLIDATION, (3) COMPANY SHALL HAVE PROVIDED LAURUS COPIES OF ALL
DOCUMENTATION RELATING TO SUCH MERGER OR CONSOLIDATION AND (4) COMPANY SHALL
HAVE PROVIDED LAURUS WITH AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF
SUCH MERGER OR CONSOLIDATION; (IX) MATERIALLY CHANGE THE NATURE OF THE BUSINESS
IN WHICH IT IS PRESENTLY ENGAGED; (X) CHANGE ITS FISCAL YEAR OR MAKE ANY CHANGES
IN ACCOUNTING TREATMENT AND REPORTING PRACTICES WITHOUT PRIOR WRITTEN NOTICE TO
LAURUS EXCEPT AS REQUIRED BY GAAP OR IN THE TAX REPORTING TREATMENT OR EXCEPT AS
REQUIRED BY LAW; (XI) ENTER INTO ANY TRANSACTION WITH ANY EMPLOYEE, DIRECTOR OR
AFFILIATE, EXCEPT IN THE ORDINARY COURSE ON ARMS-LENGTH TERMS; OR (XII) BILL
ACCOUNTS UNDER ANY NAME EXCEPT THE PRESENT NAME OF COMPANY OR ITS EXISTING
SUBSIDIARIES.


 


NONE OF THE PROCEEDS OF THE LOANS HEREUNDER WILL BE USED DIRECTLY OR INDIRECTLY
TO “PURCHASE” OR “CARRY” “MARGIN STOCK” OR TO REPAY INDEBTEDNESS INCURRED TO
“PURCHASE” OR “CARRY” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF
THE QUOTED TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


COMPANY WILL BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF ANY NATURE WHATSOEVER
WITH RESPECT TO THE COLLATERAL.  AT COMPANY’S OWN COST AND EXPENSE IN AMOUNTS
AND WITH CARRIERS ACCEPTABLE TO LAURUS, COMPANY SHALL (I) KEEP ALL ITS INSURABLE
PROPERTIES AND PROPERTIES IN WHICH IT HAS AN INTEREST INSURED AGAINST THE
HAZARDS OF FIRE, SPRINKLER LEAKAGE, THOSE HAZARDS COVERED BY EXTENDED COVERAGE
INSURANCE AND SUCH OTHER HAZARDS, AND FOR SUCH AMOUNTS, AS IS CUSTOMARY IN THE
CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO COMPANY’S INCLUDING BUSINESS
INTERRUPTION INSURANCE; (II) MAINTAIN A BOND IN SUCH AMOUNTS AS IS CUSTOMARY IN
THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO COMPANY’S INSURING
AGAINST LARCENY, EMBEZZLEMENT OR OTHER CRIMINAL MISAPPROPRIATION OF INSURED’S
OFFICERS AND EMPLOYEES WHO MAY EITHER SINGLY OR JOINTLY WITH OTHERS AT ANY TIME
HAVE ACCESS TO THE ASSETS OR FUNDS OF COMPANY EITHER DIRECTLY OR THROUGH
GOVERNMENTAL AUTHORITY TO DRAW UPON SUCH FUNDS OR TO DIRECT GENERALLY THE
DISPOSITION OF SUCH ASSETS; (III) MAINTAIN PUBLIC AND PRODUCT LIABILITY
INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR PROPERTY DAMAGE SUFFERED
BY OTHERS; (IV) MAINTAIN ALL SUCH WORKER’S COMPENSATION OR SIMILAR INSURANCE AS
MAY BE REQUIRED UNDER THE LAWS OF ANY STATE OR JURISDICTION IN WHICH COMPANY IS
ENGAGED IN BUSINESS; AND (V) FURNISH LAURUS WITH (X) CERTIFICATES AS TO ALL SUCH
INSURANCE COVERAGES AND EVIDENCE OF THE MAINTENANCE OF SUCH POLICIES AT LEAST
THIRTY (30) DAYS BEFORE ANY EXPIRATION DATE, (Y) ENDORSEMENTS TO SUCH POLICIES
NAMING LAURUS AS “CO-INSURED” OR “ADDITIONAL INSURED” AND APPROPRIATE LOSS
PAYABLE ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, NAMING LAURUS
AS LOSS PAYEE, AND (Z) EVIDENCE THAT AS TO LAURUS THE INSURANCE COVERAGE SHALL
NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR NEGLECT OF COMPANY AND THE INSURER
WILL PROVIDE LAURUS WITH AT LEAST THIRTY (30) DAYS NOTICE PRIOR TO CANCELLATION
OR EXPIRATION THEREOF.  COMPANY SHALL INSTRUCT THE INSURANCE CARRIERS THAT IN
THE EVENT OF ANY LOSS THEREUNDER, THE CARRIERS SHALL MAKE PAYMENT FOR SUCH LOSS
TO LAURUS AND NOT TO COMPANY AND LAURUS JOINTLY.  IF ANY INSURANCE LOSSES ARE
PAID BY CHECK, DRAFT OR OTHER INSTRUMENT PAYABLE TO COMPANY AND LAURUS JOINTLY,
LAURUS MAY ENDORSE COMPANY’S NAME THEREON AND DO SUCH OTHER THINGS AS LAURUS MAY
DEEM ADVISABLE TO REDUCE THE SAME TO CASH.  LAURUS IS HEREBY AUTHORIZED TO
ADJUST AND COMPROMISE CLAIMS.  ALL LOSS RECOVERIES RECEIVED BY LAURUS UPON ANY
SUCH INSURANCE MAY BE APPLIED TO THE OBLIGATIONS, IN SUCH ORDER AS LAURUS IN ITS
SOLE DISCRETION SHALL DETERMINE OR SHALL OTHERWISE BE DELIVERED TO THE COMPANY. 
ANY SURPLUS SHALL BE PAID BY LAURUS TO COMPANY OR APPLIED AS MAY BE OTHERWISE
REQUIRED BY LAW.  ANY DEFICIENCY THEREON SHALL BE PAID BY COMPANY TO LAURUS, ON
DEMAND.

 

10Z-12

--------------------------------------------------------------------------------


 


 COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT NUMBER OF
SHARES OF COMMON STOCK TO PROVIDE FOR THE CONVERSION OF THE NOTES AND EXERCISE
OF THE WARRANTS.


 


FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST
OF LAURUS AND AT THE SOLE EXPENSE OF COMPANY, COMPANY SHALL PROMPTLY AND DULY
EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
SUCH FURTHER ACTION AS LAURUS MAY REQUEST (A) TO OBTAIN THE FULL BENEFITS OF
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, (B) TO PROTECT, PRESERVE AND
MAINTAIN LAURUS’ RIGHTS IN THE COLLATERAL AND UNDER THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT, OR (C) TO ENABLE LAURUS TO EXERCISE ALL OR ANY OF THE
RIGHTS AND POWERS HEREIN GRANTED OR ANY ANCILLARY AGREEMENT.


 


POWER OF ATTORNEY.  COMPANY HEREBY APPOINTS LAURUS, OR ANY OTHER PERSON WHOM
LAURUS MAY DESIGNATE AS COMPANY’S ATTORNEY, WITH POWER TO:  (I) ENDORSE
COMPANY’S NAME ON ANY CHECKS, NOTES, ACCEPTANCES, MONEY ORDERS, DRAFTS OR OTHER
FORMS OF PAYMENT OR SECURITY THAT MAY COME INTO LAURUS’ POSSESSION; (II) SIGN
COMPANY’S NAME ON ANY INVOICE OR BILL OF LADING RELATING TO ANY ACCOUNTS, DRAFTS
AGAINST ACCOUNT DEBTORS, SCHEDULES AND ASSIGNMENTS OF ACCOUNTS, NOTICES OF
ASSIGNMENT, FINANCING STATEMENTS AND OTHER PUBLIC RECORDS, VERIFICATIONS OF
ACCOUNT AND NOTICES TO OR FROM ACCOUNT DEBTORS; (III) VERIFY THE VALIDITY,
AMOUNT OR ANY OTHER MATTER RELATING TO ANY ACCOUNT BY MAIL, TELEPHONE, TELEGRAPH
OR OTHERWISE WITH ACCOUNT DEBTORS; (IV) DO ALL THINGS NECESSARY TO CARRY OUT
THIS AGREEMENT, ANY ANCILLARY AGREEMENT AND ALL RELATED DOCUMENTS; AND (V) ON OR
AFTER THE OCCURRENCE AND CONTINUATION OF AN EVENT OF DEFAULT, NOTIFY THE POST
OFFICE AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY OF COMPANY’S MAIL TO AN
ADDRESS DESIGNATED BY LAURUS, AND TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL
ADDRESSED TO COMPANY.  COMPANY HEREBY RATIFIES AND APPROVES ALL ACTS OF THE
ATTORNEY.  NEITHER LAURUS, NOR THE ATTORNEY WILL BE LIABLE FOR ANY ACTS OR
OMISSIONS OR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW, EXCEPT FOR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS POWER, BEING COUPLED WITH AN
INTEREST, IS IRREVOCABLE SO LONG AS LAURUS HAS A SECURITY INTEREST AND UNTIL THE
OBLIGATIONS HAVE BEEN FULLY SATISFIED.


 


TERM OF AGREEMENT.  LAURUS’ AGREEMENT TO MAKE LOANS AND EXTEND FINANCIAL
ACCOMMODATIONS UNDER AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THE EXPIRATION
OF THE INITIAL TERM.  AT LAURUS’ ELECTION FOLLOWING THE OCCURRENCE OF AN EVENT
OF DEFAULT, LAURUS MAY TERMINATE THIS AGREEMENT.  THE TERMINATION OF THE
AGREEMENT SHALL NOT AFFECT ANY OF LAURUS’ RIGHTS HEREUNDER OR ANY ANCILLARY
AGREEMENT AND THE PROVISIONS HEREOF AND THEREOF SHALL CONTINUE TO BE FULLY
OPERATIVE UNTIL ALL TRANSACTIONS ENTERED INTO, RIGHTS OR INTERESTS CREATED AND
THE OBLIGATIONS HAVE BEEN DISPOSED OF, CONCLUDED OR LIQUIDATED.  NOTWITHSTANDING
THE FOREGOING, LAURUS SHALL RELEASE ITS SECURITY INTERESTS AT ANY TIME AFTER
THIRTY (30) DAYS NOTICE UPON PAYMENT TO IT OF ALL OBLIGATIONS IF COMPANIES SHALL
HAVE (I) PROVIDED LAURUS WITH AN EXECUTED RELEASE OF ANY AND ALL CLAIMS WHICH
COMPANIES MAY HAVE OR THEREAFTER HAVE UNDER THIS AGREEMENT AND ALL ANCILLARY
AGREEMENTS AND (II) PAID TO LAURUS AN EARLY PAYMENT FEE IN AN AMOUNT EQUAL TO
(1) FOUR PERCENT (4%) OF THE CAPITAL AVAILABILITY AMOUNT IF SUCH PAYMENT OCCURS
PRIOR TO THE FIRST ANNIVERSARY OF THE COMMENCEMENT OF THE INITIAL TERM OR ANY
APPLICABLE RENEWAL TERM, AND (2) THREE (3%) OF THE CAPITAL AVAILABILITY AMOUNT
IF SUCH PAYMENT OCCURS ON OR AFTER THE FIRST ANNIVERSARY AND PRIOR TO THE SECOND
ANNIVERSARY OF THE INITIAL TERM OR ANY APPLICABLE RENEWAL TERM AND TWO PERCENT
(2%) IF SUCH TERMINATION OCCURS THEREAFTER PRIOR TO THE END OF THE INITIAL TERM;
SUCH FEE BEING INTENDED TO COMPENSATE LAURUS FOR ITS COSTS AND EXPENSES INCURRED
IN INITIALLY APPROVING THIS AGREEMENT OR EXTENDING SAME. SUCH EARLY PAYMENT FEE
SHALL BE DUE AND PAYABLE BY COMPANY TO LAURUS UPON TERMINATION BY ACCELERATION
OF THIS AGREEMENT BY LAURUS DUE TO THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT.


 


TERMINATION OF LIEN.  THE LIENS AND RIGHTS GRANTED TO LAURUS HEREUNDER AND ANY
ANCILLARY AGREEMENTS AND THE FINANCING STATEMENTS FILED IN CONNECTION HEREWITH
OR THEREWITH SHALL CONTINUE IN FULL FORCE AND EFFECT, NOTWITHSTANDING THE
TERMINATION OF THIS AGREEMENT OR THE FACT THAT COMPANY’S ACCOUNT MAY FROM TIME
TO TIME BE TEMPORARILY IN A ZERO OR CREDIT POSITION, UNTIL (A) ALL OF THE
OBLIGATIONS OF COMPANY HAVE BEEN PAID OR PERFORMED IN FULL AFTER THE TERMINATION
OF THIS AGREEMENT.  LAURUS SHALL NOT BE REQUIRED TO SEND TERMINATION STATEMENTS
TO COMPANY, OR TO FILE THEM WITH ANY FILING OFFICE, UNLESS AND UNTIL THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL HAVE BEEN TERMINATED IN ACCORDANCE
WITH THEIR TERMS AND ALL OBLIGATIONS PAID IN FULL IN IMMEDIATELY AVAILABLE
FUNDS.


 


EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL CONSTITUTE AN
EVENT OF DEFAULT:

 

10Z-13

--------------------------------------------------------------------------------


 


FAILURE TO MAKE PAYMENT OF ANY OF THE OBLIGATIONS WHEN REQUIRED HEREUNDER;


 


FAILURE TO PAY ANY TAXES WHEN DUE UNLESS SUCH TAXES ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES
HAVE BEEN PROVIDED ON COMPANY’S BOOKS;


 


FAILURE TO PERFORM UNDER AND/OR COMMITTING ANY BREACH OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT OR ANY OTHER AGREEMENT BETWEEN COMPANY AND LAURUS WHICH
SHALL CONTINUE FOR A PERIOD OF FIFTEEN (15)  DAYS AFTER THE OCCURRENCE THEREOF;


 


THE OCCURRENCE OF A DEFAULT UNDER ANY AGREEMENT TO WHICH COMPANY IS A PARTY WITH
THIRD PARTIES WHICH HAS A MATERIAL ADVERSE EFFECT;


 


ANY REPRESENTATION, WARRANTY OR STATEMENT MADE BY COMPANY HEREUNDER, IN ANY
ANCILLARY AGREEMENT, ANY CERTIFICATE, STATEMENT OR DOCUMENT DELIVERED PURSUANT
TO THE TERMS HEREOF, OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHOULD AT ANY TIME BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT;


 


EXCEPT AS LIST ON SCHEDULE 18(F), AN ATTACHMENT OR LEVY IS MADE UPON COMPANY’S
ASSETS HAVING AN AGGREGATE VALUE IN EXCESS OF $50,000 OR A JUDGMENT IS RENDERED
AGAINST COMPANY OR COMPANY’S PROPERTY INVOLVING A LIABILITY OF MORE THAN $50,000
WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL
WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF;


 


ANY CHANGE IN COMPANY’S CONDITION OR AFFAIRS (FINANCIAL OR OTHERWISE) WHICH IN
LAURUS’ REASONABLE, GOOD FAITH OPINION, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 


ANY LIEN CREATED HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT FOR ANY REASON
CEASES TO BE OR IS NOT A VALID AND PERFECTED LIEN HAVING A FIRST PRIORITY
INTEREST;


 


IF COMPANY SHALL (I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT
OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR
OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER
THE FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED
A BANKRUPT OR INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY
OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE TO, OR FAIL TO
HAVE DISMISSED, WITHIN THIRTY (30) DAYS, ANY PETITION FILED AGAINST IT IN ANY
INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


COMPANY SHALL ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE TO PAY ITS
DEBTS AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS;


 


ANY AFFILIATE OR SUBSIDIARY OF THE COMPANY SHALL (I) APPLY FOR, CONSENT TO OR
SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING POSSESSION BY, A RECEIVER,
CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF
ITS PROPERTY, (II) ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO
PAY ITS DEBTS AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS,
(III) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) COMMENCE A
VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN
EFFECT), (V) BE ADJUDICATED A BANKRUPT OR INSOLVENT, (VI) FILE A PETITION
SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS,
(VII) ACQUIESCE TO, OR FAIL TO HAVE DISMISSED, WITHIN THIRTY (30) DAYS, ANY
PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS OR
(VIII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


COMPANY DIRECTLY OR INDIRECTLY SELLS, ASSIGNS, TRANSFERS, CONVEYS, OR SUFFERS OR
PERMITS TO OCCUR ANY SALE, ASSIGNMENT, TRANSFER OR CONVEYANCE OF ANY ASSETS OF
COMPANY OR ANY INTEREST THEREIN, EXCEPT AS PERMITTED HEREIN;


 


 THE OCCURRENCE OF A CHANGE IN THE CONTROLLING OWNERSHIP OF THE COMPANY;


 


A DEFAULT BY COMPANY IN THE PAYMENT, WHEN DUE, OF ANY PRINCIPAL OF OR INTEREST
ON ANY OTHER INDEBTEDNESS FOR MONEY BORROWED IN AN AMOUNT GREATER THAN $25,000,
WHICH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD;


 


THE INDICTMENT OR THREATENED INDICTMENT OF COMPANY OR ANY EXECUTIVE OFFICER OF
COMPANY UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR THREATENED COMMENCEMENT
OF CRIMINAL OR CIVIL PROCEEDING AGAINST COMPANY OR ANY EXECUTIVE OFFICER OF
COMPANY PURSUANT TO WHICH STATUTE OR PROCEEDING PENALTIES OR REMEDIES SOUGHT OR
AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF COMPANY;


 


IF AN EVENT OF DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN ANY NOTE;

 

10Z-14

--------------------------------------------------------------------------------


 


ANY GUARANTOR SHALL BREACH ANY TERM OR PROVISION OF ANY ANCILLARY AGREEMENT
WHICH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD;


 


IF ANY GUARANTOR ATTEMPTS TO TERMINATE, CHALLENGES THE VALIDITY OF, OR ITS
LIABILITY UNDER ANY GUARANTY OR ANY GUARANTOR SECURITY AGREEMENT; OR


 


SHOULD ANY GUARANTOR DEFAULT IN ITS OBLIGATIONS UNDER ANY GUARANTY OR ANY
GUARANTOR SECURITY AGREEMENT OR IF ANY PROCEEDING SHALL BE BROUGHT TO CHALLENGE
THE VALIDITY, BINDING EFFECT OF ANY GUARANTY OR ANY GUARANTOR SECURITY AGREEMENT
OR SHOULD ANY GUARANTOR BREACH ANY REPRESENTATION, WARRANTY OR COVENANT
CONTAINED IN ANY GUARANTY AGREEMENT OR ANY GUARANTOR SECURITY AGREEMENT OR
SHOULD ANY GUARANTY OR GUARANTOR SECURITY AGREEMENT CEASE TO BE A VALID, BINDING
AND ENFORCEABLE OBLIGATION.


 


REMEDIES. FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, LAURUS SHALL HAVE THE
RIGHT TO DEMAND REPAYMENT IN FULL OF ALL OBLIGATIONS, WHETHER OR NOT OTHERWISE
DUE.  UNTIL ALL OBLIGATIONS HAVE BEEN FULLY SATISFIED, LAURUS SHALL RETAIN ITS
LIEN IN ALL COLLATERAL.  LAURUS SHALL HAVE, IN ADDITION TO ALL OTHER RIGHTS
PROVIDED HEREIN AND IN EACH ANCILLARY AGREEMENT, THE RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UCC, AND UNDER OTHER APPLICABLE LAW, ALL OTHER LEGAL AND
EQUITABLE RIGHTS TO WHICH LAURUS MAY BE ENTITLED, INCLUDING THE RIGHT TO TAKE
IMMEDIATE POSSESSION OF THE COLLATERAL, TO REQUIRE COMPANY TO ASSEMBLE THE
COLLATERAL, AT COMPANY’S EXPENSE, AND TO MAKE IT AVAILABLE TO LAURUS AT A PLACE
DESIGNATED BY LAURUS WHICH IS REASONABLY CONVENIENT TO BOTH PARTIES AND TO ENTER
ANY OF THE PREMISES OF COMPANY OR WHEREVER THE COLLATERAL SHALL BE LOCATED, WITH
OR WITHOUT FORCE OR PROCESS OF LAW, AND TO KEEP AND STORE THE SAME ON SAID
PREMISES UNTIL SOLD (AND IF SAID PREMISES BE THE PROPERTY OF COMPANY, COMPANY
AGREES NOT TO CHARGE LAURUS FOR STORAGE THEREOF), AND THE RIGHT TO APPLY FOR THE
APPOINTMENT OF A RECEIVER FOR COMPANY’S PROPERTY.  FURTHER, LAURUS MAY, AT ANY
TIME OR TIMES AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, SELL AND DELIVER ALL
COLLATERAL HELD BY OR FOR LAURUS AT PUBLIC OR PRIVATE SALE FOR CASH, UPON CREDIT
OR OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS LAURUS, IN LAURUS’ SOLE
DISCRETION, DEEMS ADVISABLE OR LAURUS MAY OTHERWISE RECOVER UPON THE COLLATERAL
IN ANY COMMERCIALLY REASONABLE MANNER AS LAURUS, IN ITS SOLE DISCRETION, DEEMS
ADVISABLE.  THE REQUIREMENT OF REASONABLE NOTICE SHALL BE MET IF SUCH NOTICE IS
MAILED POSTAGE PREPAID TO COMPANY AT COMPANY’S ADDRESS AS SHOWN IN LAURUS’
RECORDS, AT LEAST TEN (10) DAYS BEFORE THE TIME OF THE EVENT OF WHICH NOTICE IS
BEING GIVEN.  LAURUS MAY BE THE PURCHASER AT ANY SALE, IF IT IS PUBLIC.  IN
CONNECTION WITH THE EXERCISE OF THE FOREGOING REMEDIES, LAURUS IS GRANTED
PERMISSION TO USE ALL OF COMPANY’S TRADEMARKS, TRADE NAMES, TRADE STYLES,
PATENTS, PATENT APPLICATIONS, LICENSES, FRANCHISES AND OTHER PROPRIETARY
RIGHTS.  THE PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL COSTS AND EXPENSES
OF SALE, INCLUDING ATTORNEYS’ FEES, AND SECOND TO THE PAYMENT (IN WHATEVER ORDER
LAURUS ELECTS) OF ALL OBLIGATIONS.  AFTER THE INDEFEASIBLE PAYMENT AND
SATISFACTION IN FULL IN CASH OF ALL OF THE OBLIGATIONS, AND AFTER THE PAYMENT BY
LAURUS OF ANY OTHER AMOUNT REQUIRED BY ANY PROVISION OF LAW, INCLUDING
SECTION 9-608(A)(1) OF THE UCC (BUT ONLY AFTER LAURUS HAS RECEIVED WHAT LAURUS
CONSIDERS REASONABLE PROOF OF A SUBORDINATE PARTY’S SECURITY INTEREST), THE
SURPLUS, IF ANY, SHALL BE PAID TO COMPANY OR ITS REPRESENTATIVES OR TO WHOSOEVER
MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME, OR AS A COURT OF COMPETENT
JURISDICTION MAY DIRECT.  COMPANY SHALL REMAIN LIABLE TO LAURUS FOR ANY
DEFICIENCY.  IN ADDITION, COMPANY SHALL PAY LAURUS A LIQUIDATION FEE
(“LIQUIDATION FEE”) IN THE AMOUNT OF FIVE PERCENT (5%) OF THE ACTUAL AMOUNT
COLLECTED IN RESPECT OF EACH ACCOUNT OUTSTANDING AT ANY TIME DURING A
“LIQUIDATION PERIOD”.  FOR PURPOSES HEREOF, “LIQUIDATION PERIOD” MEANS A
PERIOD:  (I) BEGINNING ON THE EARLIEST DATE OF (X) AN EVENT REFERRED TO IN
SECTION 18(I) OR 18(J), OR (Y) THE CESSATION OF COMPANY’S BUSINESS; AND (II)
ENDING ON THE DATE ON WHICH LAURUS HAS ACTUALLY RECEIVED ALL OBLIGATIONS DUE AND
OWING IT UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  THE LIQUIDATION FEE
SHALL BE PAID ON THE DATE ON WHICH LAURUS COLLECTS THE APPLICABLE ACCOUNT BY
DEDUCTION FROM THE PROCEEDS THEREOF..  COMPANY AND LAURUS ACKNOWLEDGE THAT THE
ACTUAL DAMAGES THAT WOULD BE INCURRED BY LAURUS AFTER THE OCCURRENCE OF AN EVENT
OF DEFAULT WOULD BE DIFFICULT TO QUANTIFY AND THAT COMPANY AND LAURUS HAVE
AGREED THAT THE FEES AND OBLIGATIONS SET FORTH IN THIS SECTION AND IN THIS
AGREEMENT WOULD CONSTITUTE FAIR AND APPROPRIATE LIQUIDATED DAMAGES IN THE EVENT
OF ANY SUCH TERMINATION.


 


WAIVERS.  TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, COMPANY WAIVES (A)
PRESENTMENT, DEMAND AND PROTEST, AND NOTICE OF PRESENTMENT, DISHONOR, INTENT TO
ACCELERATE, ACCELERATION, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL OF THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS OR ANY OTHER NOTES, COMMERCIAL PAPER, ACCOUNTS,
CONTRACTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD
BY LAURUS ON WHICH COMPANY MAY IN ANY WAY BE LIABLE, AND HEREBY RATIFIES AND
CONFIRMS WHATEVER LAURUS MAY DO IN THIS REGARD; (B) ALL RIGHTS TO NOTICE AND A
HEARING PRIOR TO LAURUS’ TAKING POSSESSION OR CONTROL OF, OR TO LAURUS’ REPLEVY,
ATTACHMENT OR LEVY UPON, ANY COLLATERAL OR ANY BOND OR SECURITY THAT MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING LAURUS TO EXERCISE ANY OF ITS REMEDIES;
AND (C) THE BENEFIT OF ALL VALUATION, APPRAISAL AND EXEMPTION LAWS.  COMPANY
ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICES AND DECISIONS
WITH RESPECT TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS AND THE TRANSACTIONS
EVIDENCED HEREBY AND THEREBY.

 

10Z-15

--------------------------------------------------------------------------------


 


EXPENSES.  COMPANY SHALL PAY ALL OF LAURUS’ REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES, INCLUDING REASONABLE FEES AND DISBURSEMENTS OF IN-HOUSE OR OUTSIDE
COUNSEL AND APPRAISERS, IN CONNECTION WITH THE PREPARATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AND IN CONNECTION WITH
THE PROSECUTION OR DEFENSE OF ANY ACTION, CONTEST, DISPUTE, SUIT OR PROCEEDING
CONCERNING ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT.  COMPANY SHALL ALSO PAY ALL OF
LAURUS’ REASONABLE FEES, CHARGES, OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING
FEES AND DISBURSEMENTS OF COUNSEL AND APPRAISERS, IN CONNECTION WITH (A) THE
PREPARATION, EXECUTION AND DELIVERY OF ANY WAIVER, ANY AMENDMENT THERETO OR
CONSENT PROPOSED OR EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, (B) LAURUS’ OBTAINING PERFORMANCE OF
THE OBLIGATIONS UNDER THIS AGREEMENT AND ANY ANCILLARY AGREEMENTS, INCLUDING,
BUT NOT LIMITED TO, THE ENFORCEMENT OR DEFENSE OF LAURUS’ SECURITY INTERESTS,
ASSIGNMENTS OF RIGHTS AND LIENS HEREUNDER AS VALID PERFECTED SECURITY INTERESTS,
(C) ANY ATTEMPT TO INSPECT, VERIFY, PROTECT, COLLECT, SELL, LIQUIDATE OR
OTHERWISE DISPOSE OF ANY COLLATERAL, (D) ANY APPRAISALS OR RE-APPRAISALS OF ANY
PROPERTY (REAL OR PERSONAL) PLEDGED TO LAURUS BY COMPANY AS COLLATERAL FOR, OR
ANY OTHER PERSON AS SECURITY FOR, COMPANY’S OBLIGATIONS HEREUNDER AND (E) ANY
CONSULTATIONS IN CONNECTION WITH ANY OF THE FOREGOING.  COMPANY SHALL ALSO PAY
LAURUS’ CUSTOMARY BANK CHARGES FOR ALL BANK SERVICES (INCLUDING WIRE TRANSFERS)
PERFORMED OR CAUSED TO BE PERFORMED BY LAURUS FOR COMPANY AT COMPANY’S REQUEST
OR IN CONNECTION WITH COMPANY’S LOAN ACCOUNT WITH LAURUS.  ALL SUCH COSTS AND
EXPENSES TOGETHER WITH ALL FILING, RECORDING AND SEARCH FEES, TAXES AND INTEREST
PAYABLE BY COMPANY TO LAURUS SHALL BE PAYABLE ON DEMAND AND SHALL BE SECURED BY
THE COLLATERAL.  IF ANY TAX BY ANY GOVERNMENTAL AUTHORITY IS OR MAY BE IMPOSED
ON OR AS A RESULT OF ANY TRANSACTION BETWEEN COMPANY AND LAURUS WHICH LAURUS IS
OR MAY BE REQUIRED TO WITHHOLD OR PAY, COMPANY AGREES TO INDEMNIFY AND HOLD
LAURUS HARMLESS IN RESPECT OF SUCH TAXES, AND COMPANY WILL REPAY TO LAURUS THE
AMOUNT OF ANY SUCH TAXES WHICH SHALL BE CHARGED TO COMPANY’S ACCOUNT; AND UNTIL
COMPANY SHALL FURNISH LAURUS WITH INDEMNITY THEREFOR (OR SUPPLY LAURUS WITH
EVIDENCE SATISFACTORY TO IT THAT DUE PROVISION FOR THE PAYMENT THEREOF HAS BEEN
MADE), LAURUS MAY HOLD WITHOUT INTEREST ANY BALANCE STANDING TO COMPANY’S CREDIT
AND LAURUS SHALL RETAIN ITS LIENS IN ANY AND ALL COLLATERAL.


 


ASSIGNMENT BY LAURUS.  LAURUS MAY ASSIGN ANY OR ALL OF THE OBLIGATIONS TOGETHER
WITH ANY OR ALL OF THE SECURITY THEREFOR TO ANY PERSON WHICH IS NOT A COMPETITOR
OF THE COMPANY AND ANY SUCH TRANSFEREE SHALL SUCCEED TO ALL OF LAURUS’ RIGHTS
WITH RESPECT THERETO.  UPON SUCH TRANSFER, LAURUS SHALL BE RELEASED FROM ALL
RESPONSIBILITY FOR THE COLLATERAL TO THE EXTENT SAME IS ASSIGNED TO ANY
TRANSFEREE.  LAURUS MAY FROM TIME TO TIME SELL OR OTHERWISE GRANT PARTICIPATIONS
IN ANY OF THE OBLIGATIONS AND THE HOLDER OF ANY SUCH PARTICIPATION SHALL,
SUBJECT TO THE TERMS OF ANY AGREEMENT BETWEEN LAURUS AND SUCH HOLDER, BE
ENTITLED TO THE SAME BENEFITS AS LAURUS WITH RESPECT TO ANY SECURITY FOR THE
OBLIGATIONS IN WHICH SUCH HOLDER IS A PARTICIPANT.  COMPANY AGREES THAT EACH
SUCH HOLDER MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SET-OFF AND
COUNTERCLAIM WITH RESPECT TO ITS PARTICIPATION IN THE OBLIGATIONS AS FULLY AS
THOUGH COMPANY WERE DIRECTLY INDEBTED TO SUCH HOLDER IN THE AMOUNT OF SUCH
PARTICIPATION.


 


NO WAIVER; CUMULATIVE REMEDIES.  FAILURE BY LAURUS TO EXERCISE ANY RIGHT, REMEDY
OR OPTION UNDER THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY SUPPLEMENT HERETO
OR THERETO OR ANY OTHER AGREEMENT BETWEEN COMPANY AND LAURUS OR DELAY BY LAURUS
IN EXERCISING THE SAME, WILL NOT OPERATE AS A WAIVER; NO WAIVER BY LAURUS WILL
BE EFFECTIVE UNLESS IT IS IN WRITING AND THEN ONLY TO THE EXTENT SPECIFICALLY
STATED.  LAURUS’ RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS WILL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY
WHICH LAURUS MAY HAVE.


 


APPLICATION OF PAYMENTS.  COMPANY IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE
APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES HEREAFTER RECEIVED BY
LAURUS FROM OR ON COMPANY’S BEHALF AND COMPANY HEREBY IRREVOCABLY AGREES THAT
LAURUS SHALL HAVE THE CONTINUING EXCLUSIVE RIGHT TO APPLY AND REAPPLY ANY AND
ALL PAYMENTS RECEIVED AT ANY TIME OR TIMES HEREAFTER AGAINST THE OBLIGATIONS
HEREUNDER IN SUCH MANNER AS LAURUS MAY DEEM ADVISABLE NOTWITHSTANDING ANY ENTRY
BY LAURUS UPON ANY OF LAURUS’ BOOKS AND RECORDS.


 


INDEMNITY.  COMPANY AGREES TO INDEMNIFY AND HOLD LAURUS, AND ITS RESPECTIVE
AFFILIATES, EMPLOYEES, ATTORNEYS AND AGENTS (EACH, AN “INDEMNIFIED PERSON”),
HARMLESS FROM AND AGAINST ANY AND ALL SUITS, ACTIONS, PROCEEDINGS, CLAIMS,
DAMAGES, LOSSES, LIABILITIES AND EXPENSES OF ANY KIND OR NATURE WHATSOEVER
(INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS AND OTHER COSTS OF INVESTIGATION OR
DEFENSE, INCLUDING THOSE INCURRED UPON ANY APPEAL) WHICH MAY BE INSTITUTED OR
ASSERTED AGAINST OR INCURRED BY ANY SUCH INDEMNIFIED PERSON AS THE RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OF THE ANCILLARY AGREEMENTS OR WITH RESPECT TO THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF, OR IN ANY OTHER WAY ARISING OUT
OF OR RELATING TO, THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR ANY OTHER
DOCUMENTS OR TRANSACTIONS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN AND
ANY ACTIONS OR FAILURES TO ACT WITH RESPECT TO ANY OF THE FOREGOING, EXCEPT TO
THE EXTENT THAT ANY SUCH INDEMNIFIED LIABILITY IS FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED SOLELY FROM SUCH INDEMNIFIED PERSON’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE


 

10Z-16

--------------------------------------------------------------------------------


 


OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.


 


REVIVAL.  COMPANY FURTHER AGREES THAT TO THE EXTENT COMPANY MAKES A PAYMENT OR
PAYMENTS TO LAURUS, WHICH PAYMENT OR PAYMENTS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY ACT, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO
THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE OBLIGATION OR PART THEREOF INTENDED
TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF
SAID PAYMENT HAD NOT BEEN MADE.


 


NOTICES.  ANY NOTICE OR REQUEST HEREUNDER MAY BE GIVEN TO COMPANY OR LAURUS AT
THE RESPECTIVE ADDRESSES SET FORTH BELOW OR AS MAY HEREAFTER BE SPECIFIED IN A
NOTICE DESIGNATED AS A CHANGE OF ADDRESS UNDER THIS SECTION.  ANY NOTICE OR
REQUEST HEREUNDER SHALL BE GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, HAND DELIVERY, OVERNIGHT MAIL OR TELECOPY (CONFIRMED BY MAIL). 
NOTICES AND REQUESTS SHALL BE, IN THE CASE OF THOSE BY HAND DELIVERY, DEEMED TO
HAVE BEEN GIVEN WHEN DELIVERED TO ANY OFFICER OF THE PARTY TO WHOM IT IS
ADDRESSED, IN THE CASE OF THOSE BY MAIL OR OVERNIGHT MAIL, DEEMED TO HAVE BEEN
GIVEN THREE (3) BUSINESS DAYS AFTER THE DATE WHEN DEPOSITED IN THE MAIL OR WITH
THE OVERNIGHT MAIL CARRIER, AND, IN THE CASE OF A TELECOPY, WHEN CONFIRMED.


 

Notices shall be provided as follows:

 

If to Laurus:

 

Laurus Master Fund, Ltd.
c/o Laurus Capital Management, LLC
825 Third Avenue 14th Fl.
New York, New York 10022
Attention:  John E. Tucker, Esq.
Telephone:  (212) 541-4434
Telecopier:  (212) 541-5800

 

 

 

If to Company:

 

Micro Component Technology, Inc.
2340 West County Road C,
St. Paul, Minnesota 55113-2528
Attention: Chief Financial Officer
Telephone:  (651) 697-4000
Telecopier:  (651) 697-4200

 

 

 

With a copy to:

 

Best & Flanagan, LLP
225 South Sixth St., Suite 4000,
Minneapolis, Minnesota 55402
Attention: James C. Diracles, Esq.
Telephone: (612) 339-7121
Facsimile: (612) 339-5897

 

or such other address as may be designated in writing hereafter in accordance
with this Section 27 by such Person.

 


GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.  (A) THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE.

 

10Z-17

--------------------------------------------------------------------------------


 


(B)  COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND LAURUS
PERTAINING TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS;
PROVIDED, THAT LAURUS AND COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF LAURUS.  COMPANY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO COMPANY AT THE ADDRESS SET FORTH IN SECTION 27 AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF COMPANY’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.


 


THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LAURUS AND COMPANY
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR THE TRANSACTIONS RELATED THERETO.

 


LIMITATION OF LIABILITY.  COMPANY ACKNOWLEDGES AND UNDERSTANDS THAT IN ORDER TO
ASSURE REPAYMENT OF THE OBLIGATIONS HEREUNDER LAURUS MAY BE REQUIRED TO EXERCISE
ANY AND ALL OF LAURUS’ RIGHTS AND REMEDIES HEREUNDER AND AGREES THAT, EXCEPT AS
LIMITED BY APPLICABLE LAW, NEITHER LAURUS NOR ANY OF LAURUS’ AGENTS SHALL BE
LIABLE FOR ACTS TAKEN OR OMISSIONS MADE IN CONNECTION HEREWITH OR THEREWITH
EXCEPT FOR ACTUAL BAD FAITH.


 


ENTIRE UNDERSTANDING.  THIS AGREEMENT AND THE ANCILLARY AGREEMENTS CONTAIN THE
ENTIRE UNDERSTANDING BETWEEN COMPANY AND LAURUS AS TO THE SUBJECT MATTER HEREOF
AND THEREOF AND ANY PROMISES, REPRESENTATIONS, WARRANTIES OR GUARANTEES NOT
HEREIN CONTAINED SHALL HAVE NO FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY
COMPANY’S AND LAURUS’ RESPECTIVE OFFICERS.  NEITHER THIS AGREEMENT, THE
ANCILLARY AGREEMENTS, NOR ANY PORTION OR PROVISIONS THEREOF MAY BE CHANGED,
MODIFIED, AMENDED, WAIVED, SUPPLEMENTED, DISCHARGED, CANCELLED OR TERMINATED
ORALLY OR BY ANY COURSE OF DEALING, OR IN ANY MANNER OTHER THAN BY AN AGREEMENT
IN WRITING, SIGNED BY THE PARTY TO BE CHARGED.


 


SEVERABILITY.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT OR THE
ANCILLARY AGREEMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT OR THE
ANCILLARY AGREEMENTS SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
THEREOF.


 


CAPTIONS.  ALL CAPTIONS ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT
OF ANY KIND WHATSOEVER.


 


COUNTERPARTS; TELECOPIER SIGNATURES.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  ANY SIGNATURE
DELIVERED BY A PARTY VIA TELECOPIER TRANSMISSION SHALL BE DEEMED TO BE ANY
ORIGINAL SIGNATURE HERETO.

 

10Z-18

--------------------------------------------------------------------------------


 


CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY AND ITS COUNSEL HAVE
REVIEWED THIS AGREEMENT AND THAT THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT
THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE
EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY AMENDMENTS, SCHEDULES OR
EXHIBITS THERETO.


 


PUBLICITY.  COMPANY HEREBY AUTHORIZES LAURUS TO MAKE APPROPRIATE ANNOUNCEMENTS
OF THE FINANCIAL ARRANGEMENT ENTERED INTO BY AND BETWEEN COMPANY AND LAURUS,
INCLUDING, WITHOUT LIMITATION, ANNOUNCEMENTS WHICH ARE COMMONLY KNOWN AS
TOMBSTONES, IN SUCH PUBLICATIONS AND TO SUCH SELECTED PARTIES AS LAURUS SHALL IN
ITS SOLE AND ABSOLUTE DISCRETION DEEM APPROPRIATE, OR AS REQUIRED BY APPLICABLE
LAW.


 


LEGENDS.  THE SECURITIES SHALL BEAR LEGENDS AS FOLLOWS;


 


(A)                                           THE NOTE SHALL BEAR SUBSTANTIALLY
THE FOLLOWING LEGEND:


 

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO NEWCO THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(b)           Any shares of Common Stock issued pursuant to conversion of the
Note or exercise of the Warrants, shall bear a legend which shall be in
substantially the following form until such shares are covered by an effective
registration statement filed with the SEC:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO NEWCO
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(c)           The Warrants shall bear substantially the following legend:”THIS
WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE
OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR THE
UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO NEWCO THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

[Balance of page intentionally left blank; signature page follows.]

 

10Z-19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

By:

  /s/Thomas P. Maun

 

 

Name:

 

 

 

Title:

CFO

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ EugeneGrin

 

 

Name:

 

 

 

Title:

  Director

 

 

10Z-20

--------------------------------------------------------------------------------


 

Annex A - Definitions

 

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

 

“Accountants” has the meaning given to such term in Section 11(a).

 

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including:  (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) [all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services;] (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Accounts Availability” means the amount of Loans which Laurus may from time to
time make available to the Company which may not be greater than the sum of (i)
ninety percent (90%) of the net face amount of Eligible Accounts; plus (ii)
fifty percent (50%) of the Eligible Inventory not to exceed fifty percent (50%)
of the Eligible Accounts; plus (iii) thirty percent (30%) of the Eligible
Purchase Orders not to exceed the lesser of (A) fifty percent (50%) of Eligible
Inventory or (B) 1,000,000.00, minus amounts currently borrowed under
subsection (ii) above.

 

“Affiliate” of any Person means (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person,  (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For the purposes of this definition, control of a
Person shall mean the power (direct or indirect) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Ancillary Agreements” means, the Notes, Warrants, Registration Rights
Agreements, each Guaranty, each Guaranty Security Agreement and all other
agreements, instruments, documents, mortgages, pledges, powers of attorney,
consents, assignments, contracts, notices, security agreements, trust agreements
and guarantees whether heretofore, concurrently, or hereafter executed by or on
behalf of Company or any other Person or delivered to Laurus, relating to this
Agreement or to the transactions contemplated by this Agreement or otherwise
relating to the relationship between the Company and Laurus.

 

10Z-21

--------------------------------------------------------------------------------


 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.

 

“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

 

“Capital Availability Amount” means $3,000,000.00.

 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

 

“Closing Date” means the date on which Company shall first receive proceeds of
the initial Loans.

 

“Collateral” means all of Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:

 


ALL INVENTORY;


 


ALL EQUIPMENT;


 


ALL FIXTURES;


 


ALL GENERAL INTANGIBLES;


 


ALL ACCOUNTS;


 


ALL DEPOSIT ACCOUNTS, OTHER BANK ACCOUNTS AND ALL FUNDS ON DEPOSIT THEREIN;


 


ALL INVESTMENT PROPERTY;


 


ALL STOCK;


 


ALL CHATTEL PAPER;


 


ALL LETTER-OF-CREDIT RIGHTS;


 


ALL INSTRUMENTS;


 


ALL COMMERCIAL TORT CLAIMS SET FORTH ON EXHIBIT 1(A);


 


ALL BOOKS AND RECORDS;


 


ALL SUPPORTING OBLIGATIONS INCLUDING LETTERS OF CREDIT AND GUARANTEES ISSUED IN
SUPPORT OF ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES AND INVESTMENT PROPERTY;


 


(I) ALL MONEY, CASH AND CASH EQUIVALENTS AND (II) ALL CASH HELD AS CASH
COLLATERAL TO THE EXTENT NOT OTHERWISE CONSTITUTING COLLATERAL, ALL OTHER CASH
OR PROPERTY AT ANY TIME ON DEPOSIT WITH OR HELD BY LAURUS FOR THE ACCOUNT OF
COMPANY (WHETHER FOR SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION OR OTHERWISE);
AND


 


ALL PRODUCTS AND PROCEEDS OF ALL OR ANY OF THE FOREGOING, TORT CLAIMS AND ALL
CLAIMS AND OTHER RIGHTS TO PAYMENT INCLUDING INSURANCE CLAIMS AGAINST THIRD
PARTIES FOR LOSS OF, DAMAGE TO, OR DESTRUCTION OF, AND (II) PAYMENTS DUE OR TO
BECOME DUE UNDER LEASES, RENTALS AND HIRES OF ANY OR ALL OF THE FOREGOING AND
PROCEEDS PAYABLE UNDER, OR UNEARNED PREMIUMS WITH RESPECT TO POLICIES OF
INSURANCE IN WHATEVER FORM.

 

10Z-22

--------------------------------------------------------------------------------


 

 “Contract Rate” “Contract Rate” means an interest rate per annum equal to the
Prime Rate plus one and three-quarters percent (1.75%) per annum, but subject to
the immediately following sentence, the Contract Rate shall not be less than
five and three-quarters percent (5.75%).  Commencing six months after the
Closing Date, the Contract Rate shall be subject to adjustment if (i) the
Company shall have registered the shares of the Company’s common stock
underlying the conversion of all the Minimum Borrowing Notes issued by the
Company to Laurus and that certain warrant issued to Laurus on a registration
statement declared effective by the SEC, and (ii) the volume weighted average
price of the Common Stock as reported by Bloomberg, L.P. on the principal market
for the Common Stock for any of the seven (7) trading days immediately preceding
an interest payment date exceeds the then applicable Fixed Conversion Price in
such percentages as outlined in the table below, the Contract Rate for the
succeeding calendar month shall automatically be adjusted:

 

 

 

Contract Rate

130% of the Fixed Conversion Price

 

Prime Rate

150% of the Fixed Conversion Price

 

Prime Rate minus 0.75%

175% of the Fixed Conversion Price

 

Prime Rate minus 2.00%

 

In addition, the Contract Rate shall be adjusted from time to time, as provided
for in the Minimum Borrowing Note.

 

“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” has the meaning given to such term in Section 5(a)(iii).

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockbox Account.

 

“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

 

 “Eligible Accounts” means and includes each Account which conforms to the
following criteria:  (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by Company to Laurus
with respect thereto; (e) Laurus is, and continues to be, satisfied with the
credit standing of the Account Debtor in relation to the amount of credit
extended; (f) there are no facts existing or threatened which are likely to
result in any adverse change in an Account Debtor’s financial condition; (g) is
documented by an invoice in a form approved by Laurus and shall not be unpaid
more than ninety (90) days from invoice date; (h) not more than twenty-five
percent (25%) of the unpaid amount of invoices due from such Account Debtor
remains unpaid more than ninety (90) days from invoice date, provided, however,
that any Account considered current under the Company’s Foreign Credit Insurance
Association/Great American Insurance Company policy (net of any applicable
deductibles) shall be considered an Eligible Account; (i) is not evidenced by
chattel paper or an instrument of any kind with respect to or in payment of the
Account unless such instrument is duly endorsed to and in possession of Laurus
or represents a check in payment of a Account; (j) the Account

 

10Z-23

--------------------------------------------------------------------------------


 

Debtor is located in the United States; provided, however, Laurus may, from time
to time, in the exercise of its sole discretion and based upon satisfaction of
certain conditions to be determined at such time by Laurus, deem certain
Accounts as Eligible Accounts notwithstanding that such Account is due from an
Account Debtor located outside of the United States; provided, further, that any
Account considered current under the Company’s Foreign Credit Insurance
Association/Great American Insurance Company policy (net of any applicable
deductibles) shall be considered an Eligible Account; (k) Laurus has a first
priority perfected Lien (except foreign Accounts) in such Account and such
Account is not subject to any Lien other than Permitted Liens; (l) does not
arise out of transactions with any employee, officer, director, stockholder or
Affiliate of Company; (m) is payable to Company; (n) does not arise out of a
bill and hold sale prior to shipment and does not arise out of a sale to any
Person to which Company is indebted; (o) is net of any returns, discounts,
claims, credits and allowances; (p) if the Account arises out of contracts
between Company and the United States, any state, or any department, agency or
instrumentality of any of them, Company has so notified Laurus, in writing,
prior to the creation of such Account, and there has been compliance with any
governmental notice or approval requirements, including compliance with the
Federal Assignment of Claims Act; (q) is a good and valid account representing
an undisputed bona fide indebtedness incurred by the Account Debtor therein
named, for a fixed sum as set forth in the invoice relating thereto with respect
to an unconditional sale and delivery upon the stated terms of goods sold by
Company or work, labor and/or services rendered by Company; (r) does not arise
out of progress billings prior to completion of the order; (s) the total unpaid
Accounts from such Account Debtor does not exceed twenty-five percent (25%) of
all Eligible Accounts; (t) Company’s right to payment is absolute and not
contingent upon the fulfillment of any condition whatsoever with the exception
of applicable acceptance provisions for which such amounts will be deemed
ineligible; (u) Company is able to bring suit and enforce its remedies against
the Account Debtor through judicial process, provided, however, that any Account
considered current under the Company’s Foreign Credit Insurance
Association/Great American Insurance Company policy (net of any applicable
deductibles) shall be considered an Eligible Account; (v) does not represent
interest payments, late or finance charges owing to Company and (w) is otherwise
satisfactory to Laurus as determined by Laurus in the exercise of its sole
discretion.  In the event Company requests that Laurus include within Eligible
Accounts certain Accounts of one or more of Company’s acquisition targets,
Laurus shall at the time of such request consider such inclusion, but any such
inclusion shall be at the sole option of Laurus and shall at all times be
subject to the execution and delivery to Laurus of all such documentation
(including, without limitation, guaranty and security documentation) as Laurus
may require in its sole discretion.

 

“Eligible Inventory” means the gross amount of Inventory related to the
Company’s Strip product family (as described in more detail in Schedule A
hereto), excluding the Inventory related to the Polaris product family(as
described in more detail in Schedule B hereto).  In no event shall the aggregate
value of inventory located outside of the United States and included as
“Eligible Inventory” exceed $2,500,000.00 at any time.  In the event Company
requests that Laurus include within Eligible Inventory certain Inventory of one
or more of Company’s acquisition targets, Laurus shall at the time of such
request consider such inclusion, but any such inclusion shall be at the sole
option of Laurus and shall at all times be subject to the execution and delivery
to Laurus of all such documentation (including, without limitation, guaranty and
security documentation) as Laurus may require in its sole discretion.

 

10Z-24

--------------------------------------------------------------------------------


 

“Eligible Purchase Orders” means and includes each Purchase Order which conforms
to the following criteria:  (a) the purchase orders related to the Company’s
Strip product family, excluding the Inventory related to the Polaris product
family, and (b) is otherwise satisfactory to Laurus as determined by Laurus in
the exercise of its sole discretion.  In the event Company requests that Laurus
include within Eligible Purchase Orders certain Purchase Orders of one or more
of Company’s acquisition targets, Laurus shall at the time of such request
consider such inclusion, but any such inclusion shall be at the sole option of
Laurus and shall at all times be subject to the execution and delivery to Laurus
of all such documentation (including, without limitation, guaranty and security
documentation) as Laurus may require in its sole discretion.

 

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

 

“ERISA” shall have the meaning given to such term in Section 12(g).

 

“Event of Default” means the occurrence of any of the events set forth in
Section 18.

 

“Fixed Conversion Price” has the meaning given such term in the Minimum
Borrowing Note.

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

 

“Formula Amount” has the meaning set forth in Section 2(a)(i).

 

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

 

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property

 

10Z-25

--------------------------------------------------------------------------------


 

in respect of or in exchange for pledged Stock and Investment Property, and
rights of indemnification.

 

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

 

 “Guarantor” means and any Person who may guarantee payment of performance of
the whole or any part of the Obligations.

 

“Guarantor Security Agreements” means all security agreements, mortgages, cash
collateral deposit letters, pledges and other agreements which are executed by
any Guarantor in favor of Laurus.

 

“Guaranty” means all agreements to perform all or any portion of the Obligations
on behalf of Company.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Indemnified Person” shall have the meaning given to such term in Section 25.

 

“Initial Term” means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.

 

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, patents, patent
registrations, copyrights, copyright registrations, trademarks, trademark
registrations, trade secrets and customer lists.

 

“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature

 

10Z-26

--------------------------------------------------------------------------------


 

or description used or consumed or to be used or consumed in such Person’s
business or in the processing, production, packaging, promotion, delivery or
shipping of the same, including all supplies and embedded software.

 

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

 

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

 

“Loans” shall have the meaning set forth in Section 2(a)(i) and shall include
all other extensions of credit hereunder and under any Ancillary Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets, business or prospects of Company, (b) Company’s ability to
pay or perform the Obligations in accordance with the terms hereof or any
Ancillary Agreement, (c) the value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Laurus’ rights and remedies under this Agreement and the
Ancillary Agreements.

 

“Maximum Legal Rate” shall have the meaning given to such term in
Section 5(a)(iv).

 

 “Minimum Borrowing Amount” means $750,000, which such aggregate amount shall be
evidenced by Minimum Borrowing Notes.

 

“Minimum Borrowing Notes” shall mean each Secured Convertible Note, which shall
be issued in a series, made by the Company in favor of Laurus to evidence the
Minimum Borrowing Amount.

 

“Notes” means each of the Minimum Borrowing Notes and the Revolving Note made by
Company in favor of Laurus in connection with the transactions contemplated
hereby, as the same may be amended, modified and supplemented from time to time,
as applicable.

 

10Z-27

--------------------------------------------------------------------------------


 

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by Company to Laurus (or any corporation that
directly or indirectly controls or is controlled by or is under common control
with Laurus) of every kind and description (whether or not evidenced by any note
or other instrument and whether or not for the payment of money or the
performance or non-performance of any act), direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, whether existing by operation of law or otherwise now existing or
hereafter arising including any debt, liability or obligation owing from Company
to others which Laurus may have obtained by assignment or otherwise and further
including all interest (including interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), charges or any other payments Company
is required to make by law or otherwise arising under or as a result of this
Agreement and the Ancillary Agreements, together with all reasonable expenses
and reasonable attorneys’ fees chargeable to Company’s account or incurred by
Laurus in connection with Company’s account whether provided for herein or in
any Ancillary Agreement.

 

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.

 

“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Company in conformity with GAAP; (c) Liens in favor of Laurus; (d) Liens for
taxes (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable Company in conformity with GAAP
provided, that, the Lien shall have no effect on the priority of Liens in favor
of Laurus or the value of the assets in which Laurus has a Lien; (e) Purchase
Money Liens securing Purchase Money Indebtedness to the extent permitted in this
Agreement and (f) Liens specified on Exhibit 2 hereto.

 

 “Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Prime Rate” means the “prime rate” published in The Wall Street Journal from
time to time.  The Prime Rate shall be increased or decreased as the case may be
for each increase or decrease in the Prime Rate in an amount equal to such
increase or decrease in the Prime Rate; each change to be effective as of the
day of the change in such rate.

 

10Z-28

--------------------------------------------------------------------------------


 

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Company or any other Person from time to time
with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to Company from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of any
Collateral by any governmental body, governmental authority, bureau or agency
(or any person acting under color of governmental authority); (c) any claim of
Company against third parties (i) for past, present or future infringement of
any Intellectual Property or (ii) for past, present or future infringement or
dilution of any trademark or trademark license or for injury to the goodwill
associated with any trademark, trademark registration or trademark licensed
under any trademark License; (d) any recoveries by Company against third parties
with respect to any litigation or dispute concerning any Collateral, including
claims arising out of the loss or nonconformity of, interference with the use
of, defects in, or infringement of rights in, or damage to, Collateral; (e) all
amounts collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock; and (f) any and all other amounts , rights to
payment or other property acquired upon the sale, lease, license, exchange or
other disposition of Collateral and all rights arising out of Collateral.

 

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).

 

“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

 

“Purchase Order” means a written authorization from customers used to request
the Company to supply goods and services in return for a specified payment and
providing specifications and quantities, and which becomes a legally binding
contract once the Company accepts it.

 

“Registration Rights Agreements” means those registration rights agreements from
time to time entered into between Company and Laurus, as amended, modified and
supplemented from time to time.

 

“Registrable Securities” shall have the meaning set forth in the Registration
Rights Agreement.

 

“Revolving Note” means that secured revolving note made by the Company in favor
of Laurus in the aggregate principal amount of One Million Two Hundred Fifty
Thousand ($1,250,000).

 

10Z-29

--------------------------------------------------------------------------------


 

“Securities” means the Notes and the Warrants being issued by the Company to
Laurus pursuant to this Agreement and the Ancillary Agreements and the shares of
the common stock of the Company which may be issued pursuant to conversion of
such Notes in whole or in part or exercise of such Warrants.

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).

 

“Subsidiary” of any Person means a corporation or other entity whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

 

“Term” means, as applicable, the Initial Term and any Renewal Term.

 

“UCC” means the Uniform Commercial Code as the same may, from time be in effect
in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.

 

“Warrants” has the meaning set forth in the Registration Rights Agreements.

 

EXHIBITS

 

Exhibit 1(A) – Commercial Tort Claims

Exhibit 2 - Permitted Liens

Exhibit 7(c) - Actions for Perfection

Exhibit 7(p) - Bank Accounts

Exhibit 12(d) - Corporate Information and Locations of Collateral

Exhibit 12(e) - ERISA

 

10Z-30

--------------------------------------------------------------------------------


 

Exhibit 12(i) - Licenses, Patents, Trademarks and Copyrights

Exhibit 12(j) – Certain SEC matters

Exhibit 13(e)(i) - Permitted Indebtedness

Exhibit 13(e)(ii) - Existing Subsidiaries

Exhibit A - Form of Borrowing Base Certificate

Schedule A – Description of Strip Product Family

Schedule B – Description of Polaris Product Family

 

10Z-31

--------------------------------------------------------------------------------


 

Exhibit 1(A)

 

Commercial Tort Claims

 

10Z-32

--------------------------------------------------------------------------------


 

Exhibit 2

 

Permitted Liens

 

Company’s assets are subject to the following security interests:

 

None

 

10Z-33

--------------------------------------------------------------------------------


 

Exhibit 7(c)

 

Actions for Perfection

 

 

10Z-34

--------------------------------------------------------------------------------


 

Exhibit 7(p)

 

Bank Accounts

 

10Z-35

--------------------------------------------------------------------------------


 

Exhibit 12 (d)

 

10Z-36

--------------------------------------------------------------------------------


 

Exhibit 12(i)

 

Licenses, Patents, Trademarks and Copyrights

 

10Z-37

--------------------------------------------------------------------------------


 

Exhibit 13(e)(i)

 

Permitted Indebtedness

 

10Z-38

--------------------------------------------------------------------------------


 

Exhibit 13(e)(ii)

 

Existing Subsidiaries

 

10Z-39

--------------------------------------------------------------------------------


 

Exhibit A

 

Borrowing Base Certificate

 

LAURUS MASTER FUND, LTD.

 

and

 

MICRO COMPONENT TECHNOLOGY, INC.

 

Dated: March 9, 2004

 

10Z-40

--------------------------------------------------------------------------------


 

1.

 

(a) General Definitions

 

(b)

 

Accounting Terms

 

(c)

 

Other Terms

 

(d)

 

Rules of Construction

 

2.

 

Credit Advances.

 

3.

 

Repayment of the Loans

 

4.

 

Procedure for Loans

 

5.

 

Interest and Payments.

 

(a)

 

Interest.

 

(b)

 

Payments.

 

6.

 

Security Interest.

 

7.

 

Representations, Warranties and Covenants Concerning the Collateral

 

8.

 

Payment of Accounts.

 

9.

 

Collection and Maintenance of Collateral.

 

10.

 

Inspections and Appraisals

 

11.

 

Financial Reporting

 

12.

 

Additional Representations and Warranties

 

13.

 

Covenants.  Company covenants as follows:

 

14.

 

Further Assurances

 

15.

 

Power of Attorney

 

16.

 

Term of Agreement

 

17.

 

Termination of Lien

 

18.

 

Events of Default

 

19.

 

Remedies

 

20.

 

Waivers

 

21.

 

Expenses

 

22.

 

Assignment By Laurus

 

23.

 

No Waiver; Cumulative Remedies

 

24.

 

Application of Payments

 

25.

 

Indemnity

 

26.

 

Revival

 

27.

 

Notices

 

28.

 

Governing Law, Jurisdiction and Waiver of Jury

 

29.

 

Limitation of Liability

 

30.

 

Entire Understanding

 

31.

 

Severability

 

32.

 

Captions

 

33.

 

Counterparts; Telecopier Signatures

 

34.

 

Construction

 

35.

 

Publicity

 

 

10Z-41

--------------------------------------------------------------------------------